


Exhibit 10.3


Execution Copy
LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (as the same may be amended, restated,
modified, or supplemented from time to time, this “Agreement”) dated as of
August 5, 2015 (the “Effective Date”) among Solar Capital Ltd., a Maryland
corporation with an office located at 500 Park Avenue, 3rd Floor, New York, NY
10022 (“Solar”), as collateral agent (in such capacity, together with its
successors and assigns in such capacity, “Collateral Agent”), and the lenders
listed on Schedule 1.1 hereof or otherwise a party hereto from time to time
including Solar in its capacity as a lender (together with any other lenders
party hereto, the “Lenders” and each, a “Lender”), and Achaogen, Inc., a
Delaware corporation with offices located at 7000 Shoreline Court, Suite 371,
South San Francisco, California 94080 (“Borrower”), provides the terms on which
the Lenders shall lend to Borrower and Borrower shall repay the Lenders. The
parties agree as follows:
1.
DEFINITIONS AND OTHER TERMS

1.1.Terms. Capitalized terms used herein shall have the meanings set forth in
Section 1.3 to the extent defined therein. All other capitalized terms used but
not defined herein shall have the meaning given to such terms in the Code. Any
accounting term used but not defined herein shall be construed in accordance
with GAAP and all calculations shall be made in accordance with GAAP. The term
“financial statements” shall include the accompanying notes and schedules.
1.2.Section References. Any section, subsection, schedule or exhibit references
are to this Agreement unless otherwise specified.
1.3.Definitions. The following terms are defined in the Sections or subsections
referenced opposite such terms:
“Agreement”
Preamble
“Approved Lender”
Section 12.1
“Borrower”
Preamble
“Claims”
Section 12.2
“Closing Fee”
Section 2.4(a)
“Collateral Agent”
Preamble
“Collateral Agent Report”
Exhibit B, Section 5
“Communications”
Section 10
“Default Rate”
Section 2.3(b)
“Effective Date”
Preamble
“Event of Default”
Section 8
“Excluded Domestic Subsidiary”
Section 6.10
“Indemnified Person”
Section 12.2
“Lender” and “Lenders”
Preamble
“Lender Transfer”
Section 12.1
“New Subsidiary”
Section 6.10
“Non-Funding Lender”
Exhibit B, Section 10(c)(ii)
“Other Lender”
Exhibit B, Section 10(c)(ii)
“Perfection Certificate” and “Perfection Certificates”
Section 5.1
“Solar”
Preamble
“Term A Loan”
Section 2.2(a)(i)
“Term B Loan”
Section 2.2(a)(ii)
“Termination Date”
Exhibit B, Section 8
“Term Loan”
Section 2.2(a)(ii)
“Transfer”
Section 7.1



In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:




--------------------------------------------------------------------------------




“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made under the Code, and includes, without limitation,
all accounts receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made under the Code.
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
“Amortization Date” means:
(a)September 1st, 2017 if, prior to March 1st, 2017 (x) Borrower receives
thirty-five million dollars ($35,000,000.00) in net proceeds from the sale or
issuance of stock, convertible subordinated notes, collaboration or similar
partnership agreement, grants or similar awards, or research or development
contracts after the date hereof and (y) Borrower achieves fifty percent (50%)
enrollment in its Phase 3 cUTI Trial; or
(b)if the conditions described in the foregoing clause (a) are not satisfied
prior to March 1st, 2017, March 1st, 2017.
“Anti‑Terrorism Laws” are any laws relating to terrorism or money laundering,
including without limitation Executive Order No. 13224 (effective September 24,
2001), the USA PATRIOT Act, the laws comprising or implementing the Bank Secrecy
Act, and the laws administered by OFAC.
“Approved Fund” is any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.
“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti‑Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.
“Business Day” is any day that is not a Saturday, Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit maturing
no more than one (1) year after issue provided that the account in which any
such certificate of deposit is maintained is subject to a Control Agreement in
favor of Collateral Agent, and (d) any money market or similar funds that
exclusively hold any of the foregoing.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.




--------------------------------------------------------------------------------




“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.
“Collateral Agent” is Solar, not in its individual capacity, but solely in its
capacity as collateral agent on behalf of and for the ratable benefit of the
Secured Parties.
“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.
“Compliance Certificate” is that certain certificate in substantially the form
attached hereto as Exhibit D.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith in accordance with GAAP; but the amount may not exceed the maximum of
the obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any of its Subsidiaries maintains a Deposit
Account or the securities intermediary or commodity intermediary at which
Borrower or any of its Subsidiaries maintains a Securities Account or a
Commodity Account, Borrower or such Subsidiary, as applicable, and Collateral
Agent pursuant to which Collateral Agent, for the ratable benefit of the Secured
Parties, obtains “control” (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Default” is any event that, with the giving of notice or passage of time or
both, would constitute an Event of Default.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is Borrower’s deposit account, account number
xxxxxx4224, maintained at Silicon Valley Bank or such other account as Borrower
may designate in writing.
“Disclosure Schedules” the disclosure schedules to this agreement, as amended or
supplemented from time to time by Borrower with the written consent of the
Required Lenders (or as supplemented by Borrower pursuant to the terms of the
Loan Documents), delivered by Borrower to the Lenders.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“Domestic Subsidiary” is any Subsidiary that is not a Foreign Subsidiary.
“Eligible Assignee” is (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Two
Billion Five Hundred Million Dollars ($2,500,000,000.00), and in each case of
clauses (i) through (iv), which, through its applicable lending office, is
capable of lending to Borrower without the imposition of any withholding or
similar taxes; provided that notwithstanding the foregoing, “Eligible Assignee”
shall not include, unless an Event of Default has occurred and is continuing,
(i) Borrower or any of Borrower’s Affiliates




--------------------------------------------------------------------------------




or Subsidiaries or (ii) a direct competitor of Borrower or a vulture hedge fund,
each as determined by Collateral Agent in its reasonable discretion.
Notwithstanding the foregoing, (x) in connection with any assignment made by a
Lender as a result of a forced divestiture at the request of any regulatory
agency, the restrictions set forth herein shall not apply and Eligible Assignee
shall mean any Person or party and (y) in connection with a Lender’s own
financing or securitization transactions, the restrictions set forth herein
shall not apply and Eligible Assignee shall mean any Person or party providing
such financing or formed to undertake such securitization transaction and any
transferee of such Person or party upon the occurrence of a default, event of
default or similar occurrence with respect to such financing or securitization
transaction; provided that no such sale, transfer, pledge or assignment under
this clause (y) shall release such Lender from any of its obligations hereunder
or substitute any such Person or party for such Lender as a party hereto until
Collateral Agent shall have received and accepted an effective assignment
agreement from such Person or party in form satisfactory to Collateral Agent
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Collateral Agent reasonably shall require.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Term Loan Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Term Loan Commitment or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 2.5,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.5(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Collateral Agent, imminently threatens the ability of Collateral
Agent to realize upon all or any material portion of the Collateral, such as,
without limitation, fraudulent removal, concealment, or abscondment thereof,
destruction or material waste thereof, or failure of Borrower or any of its
Subsidiaries after reasonable demand to maintain or reinstate adequate casualty
insurance coverage, or which, in the judgment of Collateral Agent, could
reasonably be expected to result in a material diminution in value of the
Collateral.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the IRC
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.
“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable Governmental Authority.
“Final Fee” is a payment (in addition to and not a substitution for the regular
monthly payments of principal plus accrued interest or any other fee payable
hereunder) (a) due on the earliest to occur of (i) the Maturity Date, (ii) the
acceleration of any Term Loan, and (iii) the prepayment of a Term Loan pursuant
to Section 2.2(c) or (d), and (b) equal to eight percent (8.0%) of the aggregate
principal amount of the Term Loan advanced hereunder. The Final Fee shall be
fully earned on the date so paid, non-refundable for any reason and payable to
the Lenders in accordance with their respective Pro Rata Shares.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any state thereof or the District of Columbia.
“Funding Date” is any date on which a Term Loan is made to or on account of
Borrower which shall be a Business Day.




--------------------------------------------------------------------------------




“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.
“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made under the Code, and includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, any trade secret
rights, including any rights to unpatented inventions, payment intangibles,
royalties, contract rights, goodwill, franchise agreements, purchase orders,
customer lists, route lists, telephone numbers, domain names, claims, income and
other tax refunds, security and other deposits, options to purchase or sell real
or personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body (including, without limitation, the FDA), court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self‑regulatory organization.
“Guarantor” is any Person providing a Guaranty in favor of Collateral Agent for
the benefit of the Secured Parties (including without limitation pursuant to
Section 6.10).
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Immaterial Subsidiary” is any Foreign Subsidiary that holds assets worth less
than One Hundred Thousand Dollars ($100,000) in book value.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions or proceedings
seeking reorganization, arrangement, or other relief.
“Insolvent” means not Solvent.
“Intellectual Property” means all of Borrower’s or any of its Subsidiaries’
right, title and interest in and to the following:
(a)its Copyrights, Trademarks and Patents;
(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know‑how, operating manuals;
(c)any and all source code;
(d)any and all design rights which may be available to Borrower;
(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents.




--------------------------------------------------------------------------------




“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made under the Code,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of any Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“IRC” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations adopted thereunder.
“IPO” means the initial public offering and sale of Borrower’s common stock.
“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is Kenneth
J. Hillan as of the Effective Date and (ii) Chief Financial Officer, who is
Derek Bertocci as of the Effective Date.
“Knowledge” means to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
“Lender” is any one of the Lenders.
“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.
“Lenders’ Expenses” are (a) all reasonable audit fees and expenses, costs, and
expenses (including reasonable attorneys’ fees and expenses, as well as
appraisal fees, fees incurred on account of lien searches, inspection fees, and
filing fees) for preparing, amending, negotiating and administering the Loan
Documents, and (b) all fees and expenses (including attorneys’ fees and expenses
, as well as appraisal fees, fees incurred on account of lien searches,
inspection fees, and filing fees) for defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred by Collateral Agent and/or the
Lenders in connection with the Loan Documents.
“LIBOR Rate” means the greater of (a) 1.00% per annum, and (b) the rate per
annum rate published by the Intercontinental Exchange Benchmark Administration
Ltd. (the “Service”) (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service) for a term of one month, which
determination by Collateral Agent shall be conclusive in the absence of manifest
error.
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement, the Success Fee Agreement,
the Perfection Certificates, the Disclosure Schedules, each Compliance
Certificate, each Loan Payment Request Form, any Guarantees, any subordination
agreements, any note, or notes or guaranties executed by Borrower or any other
Person, any agreements creating or perfecting rights in the Collateral
(including all insurance certificates and endorsements, landlord consents and
bailee consents) and any other present or future agreement entered into by
Borrower, any Guarantor or any other Person for the benefit of the Lenders and
Collateral Agent, as applicable, in connection with this Agreement; all as
amended, restated, or otherwise modified.
“Loan Payment Request Form” is that certain form attached hereto as Exhibit C.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Change” is (a) a material adverse change in the business,
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries, when taken as a whole; or (b) a material impairment of (i) the
prospect of repayment of any portion of the Obligations, (ii) the legality,
validity or enforceability of any Loan Document, (iii) the rights and remedies
of Collateral Agent or Lenders under any Loan Document except as the result of
the action or inaction of the Collateral Agent or Lenders or (iv) the validity,
perfection or priority of any Lien in favor of Collateral Agent for the benefit
of the Secured Parties on any of the Collateral except as the result of the
action or inaction of the Collateral Agent or Lenders.




--------------------------------------------------------------------------------




“Material Agreement” is (i) as long as Borrower is a publicly reporting entity
under the Securities Exchange Act of 1934, any license, agreement or other
contractual arrangement required to be disclosed (including amendments thereto)
under regulations promulgated under the Securities Act of 1933 or Securities
Exchange Act of 1934, as each may be amended, or (ii) if Borrower is not such a
publicly reporting entity, any license, agreement or other contractual
arrangement whereby Borrower or any of its Subsidiaries is reasonably likely to
be required to transfer, either in-kind or in cash, prior to the Maturity Date,
assets or property valued (book or market) at more than Three Hundred Fifty
Thousand Dollars ($350,000) per year.
“Maturity Date” is, for each Term Loan, August 5th, 2019.
“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Final Fee, and any other amounts
Borrower owes the Collateral Agent or the Lenders now or later, in connection
with, related to, following, or arising from, out of or under, this Agreement
or, the other Loan Documents (other than any warrants or equity securities or
the Success Fee Agreement), and including interest accruing after Insolvency
Proceedings begin (whether or not allowed) and debts, liabilities, or
obligations of Borrower assigned to the Lenders and/or Collateral Agent in
connection with this Agreement and the other Loan Documents (other than any
warrants or equity securities or the Success Fee Agreement), and the performance
of Borrower’s duties under the Loan Documents (other than any warrants or equity
securities or the Success Fee Agreement).
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on September 1, 2015.
“Permitted Indebtedness” is:
(a)Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;
(b)Indebtedness existing on the Effective Date and disclosed on the Disclosure
Schedules;
(c)Subordinated Debt;
(d)unsecured Indebtedness to trade creditors and in connection with credit cards
incurred in the ordinary course of business;
(e)Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by Borrower or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such person, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed Five Hundred Thousand Dollars
($500,000) at any time and (ii) the principal amount of such Indebtedness does
not




--------------------------------------------------------------------------------




exceed the lower of the cost or fair market value of the property so acquired or
built or of such repairs or improvements financed with such Indebtedness (each
measured at the time of such acquisition, repair, improvement or construction is
made);
(f)Indebtedness consisting of the obligation to pay rent when due under real
property leases entered into in the ordinary course of Borrower’s business;
(g)other unsecured Indebtedness at any time not to exceed Three Hundred Fifty
Thousand Dollars ($350,000) in the aggregate;
(h)reimbursement obligations in respect of letters of credit in the aggregate
amount not to exceed Five Hundred Thousand Dollars ($500,000) at any time;
(i)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business; and
(j)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (h) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.
“Permitted Investments” are:
(a)Investments disclosed on the Disclosure Schedules and existing on the
Effective Date;
(b)(i) Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;
(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)Investments consisting of Deposit Accounts in which Collateral Agent has a
perfected Lien (subject to the terms of this Agreement) for the ratable benefit
of the Secured Parties;
(e)Investments in connection with Transfers permitted by Section 7.1;
(f)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors; not to
exceed One Hundred Thousand Dollars ($100,000) in the aggregate for (i) and (ii)
in any fiscal year;
(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(h)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (h) shall not apply to
Investments of Borrower in any Subsidiary;
(i)Investments in Subsidiaries that are Guarantors;
(j)Investments in Subsidiaries that are not Guarantors, not to exceed One
Hundred Thousand Dollars ($100,000) per fiscal year;
(k)Investments in joint ventures, corporate collaborations, or strategic
alliances in the ordinary course of Borrower’s business consisting of the
licensing of technology (in compliance with the definition of “Permitted
Licenses”), the development of technology or the providing of technical support
and provided that the aggregate amount for cash consideration for all such
Investments cannot exceed Two Hundred Fifty Thousand Dollars ($250,000) per year
and Seven Hundred Fifty Thousand Dollars ($750,000) in the aggregate; and
(l)Investments in assay development processes for Plazomicin.
“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, (B) non‑exclusive licenses for the use of
the Intellectual Property of Borrower or any of its Subsidiaries entered into in
the ordinary course of business, provided, that, with respect to each such
license described in clause (B), the license constitutes an arms‑length
transaction, the terms of which, on their face, do not provide for a sale or
assignment of any Intellectual Property and do not restrict the ability of
Borrower or any of its Subsidiaries, as applicable, to pledge, grant a security
interest in or lien on, or assign or otherwise Transfer any Intellectual
Property, and (C) exclusive licenses for the use of the Intellectual Property of
Borrower or any of its Subsidiaries entered into in the ordinary course of
business, provided, that, with respect to each such license described in this
clause (C), the license (i) constitutes an arms‑length transaction, the terms of
which, on their face, do not provide for a sale or assignment of any
Intellectual Property and do not restrict the ability of Borrower or any of its
Subsidiaries, as applicable, to pledge, grant a security interest in or lien on,
or assign or otherwise Transfer any Intellectual Property, (ii) is limited in
territory with respect to a specific geographic country or region (i.e. Japan,
Germany, northern China) outside of the United States, and (iii) Borrower has
used commercially reasonable efforts to obtain the consent and acknowledgment of
the counterparty to such license for the collateral assignment of such license
to the Collateral Agent for the benefit of the Lenders.




--------------------------------------------------------------------------------




“Permitted Liens” are:
(a)Liens existing on the Effective Date and disclosed on the Disclosure
Schedules or arising under this Agreement and the other Loan Documents;
(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books in accordance with GAAP,
provided that no notice of any such Lien has been filed or recorded in favor of
the United States Treasury in accordance with the applicable provisions of the
IRC;
(c)Liens securing Indebtedness permitted under clause (e) of the definition of
“Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within twenty
(20) days after the, acquisition, lease, repair, improvement or construction of,
such property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;
(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Two Hundred Fifty Thousand Dollars ($250,000), and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
(e)Liens to secure payment of workers’ compensation, employment insurance,
old‑age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(f)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;
(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non‑exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Collateral Agent or any Lender
a security interest therein;
(h)banker’s liens, rights of setoff and Liens in favor of financial institutions
incurred in the ordinary course of business arising in connection with
Borrower’s deposit accounts or securities accounts held at such institutions
solely to secure payment of fees and similar costs and expenses and provided
such accounts are maintained in compliance with Section 6.6(a) hereof;
(i)Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;
(j)Liens on cash that stand as security for letter of credit reimbursement
obligations and cash management obligations in the aggregate amount not to
exceed Five Hundred Thousand Dollars ($500,000); and
(k)Permitted Licenses.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Phase 3 cUTI Trial” is a Phase III trial of Plazomicin for the treatment of
patients with complicated urinary tract infections.
“Plazomicin” is plazomicin (ACHN-490).
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.
“Recipient” means the Collateral Agent or any Lender, as applicable.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made under the Code.




--------------------------------------------------------------------------------




“Registration” means any registration, authorization, approval, license, permit,
clearance, certificate, and exemption issued or allowed by the FDA (including,
without limitation, new drug applications, abbreviated new drug applications,
biologics license applications, investigational new drug applications,
over-the-counter drug monograph, device pre-market approval applications, device
pre-market notifications, investigational device exemptions, product
recertifications, manufacturing approvals, registrations and authorizations, CE
Marks, pricing and reimbursement approvals, labeling approvals or their foreign
equivalent, controlled substance registrations, and wholesale distributor
permits).
“Regulatory Action” means an administrative or regulatory enforcement action,
proceeding, investigation or inspection, FDA Form 483 notice of inspectional
observation, warning letter, untitled letter, other notice of violation letter,
recall, seizure, Section 305 notice or other similar written communication, or
consent decree, issued by the FDA.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.
“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan other than to an Affiliate
of such Lender, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Term Loan, or (ii) at any time from and
after any Original Lender has assigned or transferred any interest in its Term
Loan, Lenders holding at least sixty six percent (66%) of the aggregate
outstanding principal balance of the Term Loan and, in respect of this
clause (ii), (A) each Original Lender that has not assigned or transferred any
portion of its Term Loan, (B) each assignee or transferee of an Original
Lender’s interest in the Term Loan, but only to the extent that such assignee or
transferee is an Affiliate or Approved Fund of such Original Lender, and (C) any
Person providing financing to any Person described in clauses (A) and (B) above;
provided, however, that this clause (C) shall only apply upon the occurrence of
a default, event of default or similar occurrence with respect to such
financing.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.
“Second Draw Period” is the period commencing on the first date on which
Borrower shall have received at least Twenty-Five Million Dollars
($25,000,000.00) in net proceeds from the sale of Borrower’s common stock
(including exercise of stock options and employee stock purchases) after the
date hereof and ending on August 15, 2016.
“Secured Parties” means the Collateral Agent and the Lenders.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made under the Code.
“Solvent” means, with respect to any Person, that (a) the fair salable value of
such Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities, (b) such Person is not left
with unreasonably small capital after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents, and (c) such Person
is able to pay its debts (including trade debts) as they mature in the ordinary
course.
“Success Fee Agreement” means that certain success fee agreement, entered into
on August 5, 2015 by and between Lenders and Borrower.
“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance reasonably satisfactory to
Collateral Agent and the Required Lenders entered into between Collateral Agent,
Borrower, and/or any of its Subsidiaries, and the other creditor).
“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries.




--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
a Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Withholding Agent” means the Borrower and the Collateral Agent.
2.
LOANS AND TERMS OF PAYMENT

2.1.Promise to Pay. Borrower hereby unconditionally promises to pay each Lender,
the outstanding principal amount of all Term Loans advanced to Borrower by such
Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.
2.2.Term Loans.
a.Availability. (i) Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make term loans to Borrower on the
Effective Date in an aggregate principal amount of Fifteen Million Dollars
($15,000,000.00) according to each Lender’s Term A Loan Commitment as set forth
on Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term A Loan”, and collectively as the “Term A Loans”). After repayment, no Term
A Loan may be re‑borrowed.
i.Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Second Draw Period, to make term loans to
Borrower in an aggregate principal amount of up to Ten Million Dollars
($10,000,000) according to each Lender’s Term B Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term B Loan”, and collectively as the “Term B Loans”; each Term A Loan or
Term B Loan is hereinafter referred to singly as a “Term Loan” and the Term A
Loans and the Term B Loans are hereinafter referred to collectively as the “Term
Loans”). After repayment, no Term B Loan may be re‑borrowed.
b.Repayment.
i.Interest-Only Payments. Borrower shall make monthly payments of interest only
commencing on the first Payment Date following the first Funding Date, and on
each Payment Date thereafter prior to the Amortization Date. Borrower agrees to
pay, on the first Payment Date for each Term Loan, any initial partial monthly
interest payment otherwise due for the period between the Funding Date of such
Term Loan and the first Payment Date after such Funding Date.
ii.Commencing on the Amortization Date, and continuing on the Payment Date of
each month thereafter, Borrower shall (i) make monthly payments of interest, to
Collateral Agent for the benefit of the Lenders (or, if there are no more than
two (2) Lenders, Borrower shall make payment directly to any such Lenders that
have submitted a written request to Borrower (with a copy to Collateral Agent))
in accordance with their respective Pro Rata Shares, as calculated by Collateral
Agent (which calculations shall be deemed correct absent manifest error) based
upon the effective rate of interest applicable to the Term Loan, as determined
in Section 2.3(a) plus (ii) make consecutive equal monthly payments of principal
to Collateral Agent for the benefit of the Lenders (or, if there are no more
than two (2) Lenders, Borrower shall make payment directly to any such Lenders
that have submitted a written request to Borrower (with a copy to Collateral
Agent)) in accordance with their respective Pro Rata Shares, as calculated by
Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (A) the respective principal amounts of such Lender’s Term
Loans outstanding, and (B) a repayment schedule equal to (a) if the Amortization
Date shall be determined by reference to clause (a) of the definition thereof,
thirty (30) months; and (b) if the Amortization Date shall be determined by
reference to clause (b) of the definition thereof, twenty four (24) months. All
unpaid principal and accrued and unpaid interest with respect to each such Term
Loan is due and payable in full on the Maturity Date. The Term Loans may only be
prepaid in accordance with Sections 2.2(c) and 2.2(d).
c.Mandatory Prepayments. If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued and unpaid interest thereon through the prepayment date, (ii) the
applicable Final Fee, plus (iii) all other Obligations that are due and payable,
including Lenders’ Expenses and interest at the Default Rate (if any) with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if the Final Fee had not previously been
paid in full in connection with the prepayment of the Term Loans in full,
Borrower shall pay to Collateral Agent for the benefit of the Lenders (or, if
there are




--------------------------------------------------------------------------------




only one (1) or two (2) Lenders, Borrower shall make payment directly to any
such Lenders that have submitted a written request to Borrower (with a copy to
Collateral Agent)), the Final Fee in respect of the Term Loans.
d.Permitted Prepayment of Term Loans. Borrower shall have the option to prepay
all, but not less than all of the outstanding principal balance of the Term
Loans advanced by the Lenders under this Agreement, provided Borrower
(i) provides written notice to Collateral Agent of its election to prepay the
Term Loans at least five (5) Business Days prior to such prepayment, and
(ii) pays to the Lenders on the date of such prepayment, payable to Collateral
Agent for the benefit of the Lenders (or, if there are only one (1) or two (2)
Lenders, Borrower shall make payment directly to such Lenders) in accordance
with their respective Pro Rata Shares, an amount equal to the sum of (A) the
outstanding principal of the Term Loans plus accrued and unpaid interest thereon
through the prepayment date, (B) the Final Fee, plus (C) all other Obligations
that are due and payable on such prepayment date, including any Lenders’
Expenses and interest at the Default Rate (if any) with respect to any past due
amounts.
2.3.Payment of Interest on the Term Loans.
a.Interest Rate. Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a floating per annum rate equal to
the LIBOR Rate in effect from time to time plus 6.99%, which aggregate interest
rate shall be determined by Collateral Agent in accordance with the definition
of “LIBOR Rate” on the third Business Day prior to the Funding Date of the
applicable Term Loan and on the date occurring on the third Business Day prior
to each Payment Date occurring thereafter, which interest shall be payable
monthly in arrears in accordance with Sections 2.2(b) and 2.3(e). Except as set
forth in Section 2.2(b), such interest shall accrue on each Term Loan commencing
on, and including, the Funding Date of such Term Loan, and shall accrue on the
principal amount outstanding under such Term Loan through and including the day
on which such Term Loan is paid in full (or any payment is made hereunder).
b.Default Rate. Immediately upon the occurrence and during the continuance of an
Event of Default, all Obligations shall accrue interest at a fixed per annum
rate equal to the rate that is otherwise applicable thereto plus four percentage
points (4.00%) (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Collateral Agent.
c.360‑Day Year. Interest shall be computed on the basis of a three hundred sixty
(360) day year for the actual number of days elapsed.
d.Debit of Accounts. Collateral Agent and each Lender (if no more than two
Lenders) may debit (or ACH) any deposit accounts, maintained by Borrower or any
of its Subsidiaries, including the Designated Deposit Account, for principal and
interest payments or any other amounts Borrower owes the Lenders under the Loan
Documents when due. Any such debits (or ACH activity) shall not constitute a
set‑off.
e.Payments. Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to Collateral Agent for the
benefit of the Lenders (or, if there no more than two (2) Lenders, Borrower
shall make payment directly to any such Lenders that have submitted a written
request to Borrower (with a copy to Collateral Agent)), at such Person’s office
in immediately available funds on the date specified herein. Unless otherwise
provided, interest is payable monthly on the Payment Date of each month.
Payments of principal and/or interest received after 2:00 p.m. Eastern time are
considered received at the opening of business on the next Business Day. When a
payment is due on a day that is not a Business Day, the payment is due the next
Business Day and additional fees or interest, as applicable, shall continue to
accrue until paid. All payments to be made by Borrower hereunder or under any
other Loan Document, including payments of principal and interest, and all fees,
expenses, indemnities and reimbursements, shall be made without set‑off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.
2.4.Fees. Borrower shall pay to Collateral Agent:
a.Closing Fee. A fully-earned, non-refundable closing fee in the amount of Two
Hundred Fifty Thousand Dollars ($250,000) (the “Closing Fee”), which shall be
due on the Effective Date, to be shared between the Lenders in accordance with
their respective Pro Rata Shares;
b.Final Fee. The Final Fee, when due hereunder, to be shared between the Lenders
in accordance with their respective Pro Rata Shares; and
c.Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.
2.5.Taxes.
a.Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.




--------------------------------------------------------------------------------




b.Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Lender timely reimburse it for the payment of, any Other Taxes.
c.Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Collateral Agent), or by the Collateral Agent on its own behalf or on behalf of
a Lender, shall be conclusive absent manifest error.
d.Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section 2.5, the Borrower
shall deliver to the Collateral Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Collateral Agent.
e.Status of Lenders.
i.Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower, at the time or times reasonably requested by the Borrower, such
properly completed and executed documentation reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower as will enable the Borrower to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
ii.Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
1.any Lender that is a U.S. Person shall deliver to the Borrower on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
2.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:
a.in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty.
b.executed copies of IRS Form W-8ECI;
c.in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or
d.to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
3.any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.




--------------------------------------------------------------------------------




federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and
4.if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender shall
deliver to the Borrower at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such additional documentation reasonably requested by the Borrower as may be
necessary for the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.
f.Survival. Each party’s obligations under this Section 2.5 shall survive the
resignation or replacement of the Collateral Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
2.6.Secured Promissory Notes. If requested by a Lender, the Term Loans shall be
evidenced by a Secured Promissory Note or Notes in the form attached as Exhibit
F hereto (each a “Secured Promissory Note”), and shall be repayable as set forth
in this Agreement. Borrower irrevocably authorizes each Lender to make or cause
to be made, on or about the Funding Date of any Term Loan or at the time of
receipt of any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment. The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be, absent manifest error, prima facie
evidence of the principal amount thereof owing and unpaid to such Lender, but
the failure to record, or any error in so recording, any such amount on such
Lender’s Secured Promissory Note Record shall not limit or otherwise affect the
obligations of Borrower under any Secured Promissory Note or any other Loan
Document to make payments of principal of or interest on any Secured Promissory
Note when due. Upon receipt of an affidavit of an officer of a Lender as to the
loss, theft, destruction, or mutilation of its Secured Promissory Note, Borrower
shall issue, in lieu thereof, a replacement Secured Promissory Note in the same
principal amount thereof and of like tenor.
3.CONDITIONS OF LOANS
3.1.Conditions Precedent to Initial Term Loan. Each Lender’s obligation to make
a Term A Loan is subject to the condition precedent that Collateral Agent and
each Lender shall consent to or shall have received, in form and substance
satisfactory to Collateral Agent and each Lender, such documents, and completion
of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:
a.original Loan Documents, each duly executed by Borrower and each Subsidiary,
as applicable;
b.a completed Perfection Certificate and Disclosure Schedules for Borrower and
each of its Subsidiaries;
c.duly executed original Control Agreements with respect to any Collateral
Accounts maintained by Borrower or any of its Subsidiaries;
d.the Operating Documents and good standing certificates of Borrower and its
Subsidiaries certified by the Secretary of State (or equivalent agency) of
Borrower’s and such Subsidiaries’ jurisdiction of organization or formation and
each jurisdiction in which Borrower and each Subsidiary is qualified to conduct
business, each as of a date no earlier than thirty (30) days prior to the
Effective Date;
e.a certificate of Borrower in substantially the form of Exhibit E hereto
executed by the Secretary of Borrower with appropriate insertions and
attachments, including with respect to (i) the Operating Documents of Borrower
(which Certificate of Incorporation of Borrower shall be certified by the
Secretary of State of the State of Delaware) and (ii) the resolutions adopted by
Borrower’s board of directors for the purpose of approving the transactions
contemplated by the Loan Documents;
f.certified copies, dated as of date no earlier than thirty (30) days prior to
the Effective Date, of financing statement searches, as Collateral Agent shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial Term
Loan, will be terminated or released;
g.a duly executed legal opinion of counsel to Borrower dated as of the Effective
Date;




--------------------------------------------------------------------------------




h.evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Secured Parties;
i.the duly executed Success Fee Agreement; and
j.payment of the Closing Fee and Lenders’ Expenses then due as specified in
Section 2.4 hereof.
3.2.Conditions Precedent to all Term Loans. The obligation of each Lender to
extend each Term Loan, including the initial Term Loan, is subject to the
following conditions precedent:
a.receipt by Collateral Agent of an executed Loan Payment Request Form in the
form of Exhibit C attached hereto;
b.the representations and warranties in Section 5 hereof shall be true, accurate
and complete in all material respects on the Funding Date of each Term Loan;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the
funding of such Term Loan;
c.in such Lender’s reasonable discretion, there has not been any Material
Adverse Change;
d.No Event of Default or Default, shall exist; and
e.payment of the fees and Lenders’ Expenses then due as specified in Section 2.4
hereof.
3.3.Covenant to Deliver. Borrower agrees to deliver to Collateral Agent and the
Lenders each item required to be delivered to Collateral Agent under this
Agreement as a condition precedent to the funding of any Term Loan. Borrower
expressly agrees that a Term Loan made prior to the receipt by Collateral Agent
or any Lender of any such item shall not constitute a waiver by Collateral Agent
or any Lender of Borrower’s obligation to deliver such item, and any such Term
Loan in the absence of a required item shall be made in each Lender’s sole
discretion.
3.4.Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan (other than the Term Loan funded on the Effective Date),
Borrower shall notify the Lenders (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 2:00 p.m. New York City time three
(3) Business Days prior to the date the Term Loan is to be made. Together with
any such electronic, facsimile or telephonic notification, Borrower shall
deliver to Collateral Agent by electronic mail or facsimile a completed Loan
Payment Request Form executed by a Responsible Officer or his or her designee.
The Collateral Agent may rely on any telephone notice given by a person whom
Collateral Agent reasonably believes is a Responsible Officer or designee. On
the Funding Date related to any Term Loan, each Lender shall credit and/or
transfer (as applicable) to the Designated Deposit Account, an amount equal to
its Term Loan Commitment in respect of such Term Loan.
3.5.Post-Closing Obligations. Notwithstanding any provision herein or in any
other Loan Document to the contrary, to the extent not actually delivered on or
prior to the Effective Date, Borrower shall, and shall cause each applicable
Subsidiary to:
a.cause Silicon Valley Bank to execute and deliver Control Agreements or other
appropriate instruments with respect to Borrower’s Collateral Accounts
maintained at Silicon Valley Bank to perfect Collateral Agent’s Lien in such
Collateral Accounts (held for the ratable benefit of the Secured Parties) in
accordance with the terms hereunder no later than fifteen (15) days after the
Effective Date. The provisions of this Section 3.5(a) shall not apply to Deposit
Accounts not required to be subject to a Control Agreement pursuant to the terms
of this Agreement; and
b.deliver to Collateral Agent a landlord’s consent executed in favor of
Collateral Agent in respect of Borrower’s leased location at 7000 Shoreline
Court, Suite 371, South San Francisco, California, no later than ninety (90)
days after the Effective Date (or such later date as Collateral Agent may agree,
in each case, not to exceed sixty (60) days thereafter).
4.CREATION OF SECURITY INTEREST
4.1.Grant of Security Interest. Borrower hereby grants Collateral Agent, for the
ratable benefit of the Secured Parties, to secure the payment and performance in
full of all of the Obligations in full and, until payment in cash of all
Obligations (other than (a) inchoate indemnity obligations and (b) other
obligations that survive termination of this Agreement, in each case, for which
no claim has been made) and the Success Fee (as defined in the Success Fee
Agreement), a continuing security interest in, and pledges to Collateral Agent,
for the ratable benefit of the Secured Parties, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products and supporting obligations (as defined in the Code) in respect
thereof. If Borrower shall acquire any commercial tort claim (as defined in the
Code) in an amount greater than Fifty Thousand Dollars ($50,000), Borrower shall
grant to Collateral Agent, for the ratable benefit of the Secured Parties, a
security interest therein and in the proceeds and products and supporting
obligations (as defined in the Code) thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to Collateral Agent.
If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than (a) inchoate indemnity obligations
and (b) other obligations that survive termination of this Agreement, in each
case, for which




--------------------------------------------------------------------------------




no claim has been made) are repaid in full in cash. Upon payment in full in cash
of the Obligations (other than (a) inchoate indemnity obligations and (b) other
obligations that survive termination of this Agreement, in each case, for which
no claim has been made) and at such time as the Lenders’ obligation to extend
Term Loans has terminated at the written direction of Borrower, Collateral Agent
shall, at the sole cost and expense of Borrower, release its Liens in the
Collateral (and enter into any documentation reasonably requested by Borrower)
and all rights therein shall revert to Borrower.
4.2.Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral (held for the
ratable benefit of the Secured Parties), without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Collateral Agent’s interest or
rights under the Loan Documents; provided, however, that Borrower shall have no
obligation to deliver to Collateral Agent share certificates with respect to its
security interests in any Immaterial Subsidiary unless and until the first to
occur of (a) an Event of Default or (b) the value of such Immaterial Subsidiary,
on a book value, equals or exceeds One Hundred Thousand Dollars ($100,000).
5.REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Collateral Agent and the Lenders as follows:
5.1.Due Organization, Authorization: Power and Authority. Borrower and each of
its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be so qualified except where the failure
to do so could not reasonably be expected to have a Material Adverse Change. In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate and any updates
or supplements thereto on, before or after the Effective Date (each a
“Perfection Certificate” and collectively, the “Perfection Certificates”).
Borrower represents and warrants that all the information set forth on the
Perfection Certificates pertaining to Borrower and each of its Subsidiaries is
accurate and complete (other than clerical mistakes in addresses and other
contact information).
The execution, delivery and performance by Borrower and each of its Subsidiaries
of the Loan Documents to which it is, or they are, a party have been duly
authorized, and do not (i) conflict with any of Borrower’s or such Subsidiaries’
organizational documents, including its respective Operating Documents,
(ii) contravene, conflict with, constitute a default under or violate any
material Requirement of Law applicable thereto, (iii) contravene, conflict or
violate any applicable order, writ, judgment, injunction, decree, determination
or award of any Governmental Authority by which Borrower or such Subsidiary, or
any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or are being obtained
pursuant to Section 6.1(b), or (v) constitute an event of default under any
material agreement by which Borrower, any of its Subsidiaries or any of their
respective properties, is bound. Neither Borrower nor any of its Subsidiaries is
in default under any agreement to which it is a party or by which it or any of
its assets is bound in which such default could reasonably be expected to have a
Material Adverse Change.
5.2.Collateral.
a.Borrower and each its Subsidiaries have good title to, have rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien under the Loan Documents, free and clear of any and all Liens except
Permitted Liens, and neither Borrower nor any of its Subsidiaries have any
Deposit Accounts, Securities Accounts, Commodity Accounts or other investment
accounts other than the Collateral Accounts or the other investment accounts, if
any, described in the Perfection Certificates delivered to Collateral Agent in
connection herewith in respect of which Borrower or such Subsidiary has given
Collateral Agent notice and taken such actions as are necessary to give
Collateral Agent a perfected security interest therein as required under this
Agreement. The Accounts are bona fide, existing obligations of the Account
Debtors.
b.The security interest granted herein is and shall at all times continue to be
a first priority perfected security interest in the Collateral, subject only to
Permitted Liens that, under applicable law, have priority over Collateral
Agent’s Lien.
c.On the Effective Date, and except as disclosed on the Disclosure Schedules
(i) the Collateral is not in the possession of any third party bailee, and (ii) 
no such third party bailee possesses components of the Collateral in excess of
Two Hundred Fifty Thousand Dollars ($250,000) in book value.
d.All Inventory and Equipment is in all material respects of good and marketable
quality, free from material defects.
e.Borrower and each of its Subsidiaries is the sole owner of the Intellectual
Property each respectively purports to own, free and clear of all Liens other
than Permitted Liens. Except as noted on the Disclosure Schedules (which




--------------------------------------------------------------------------------




shall be updated within 45 days after the end of each fiscal quarter to reflect
the consummation of any transaction not prohibited by this Agreement) or to be
included in the next-delivered Compliance Certificate, neither Borrower nor any
of its Subsidiaries is a party to, nor is bound by, any material license or
other Material Agreement.
5.3.Litigation. Except as disclosed on the Perfection Certificate or with
respect to which Borrower has provided notice as required hereunder, there are
no actions, suits, investigations, or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than Two Hundred Fifty Thousand Dollars
($250,000).
5.4.No Material Adverse Change; Financial Statements. All consolidated financial
statements for Borrower and its consolidated Subsidiaries, delivered to
Collateral Agent fairly present, in conformity with GAAP, and in all material
respects the consolidated financial condition of Borrower and its consolidated
Subsidiaries, and the consolidated results of operations of Borrower and its
consolidated Subsidiaries. Since December 31, 2014, there has not been a
Material Adverse Change.
5.5.Solvency. Borrower is Solvent. Borrower and each of its Subsidiaries, when
taken as a whole, is Solvent.
5.6.Regulatory Compliance. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Neither Borrower nor any
of its Subsidiaries has violated any laws, ordinances or rules, the violation of
which could reasonably be expected to have a Material Adverse Change. Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws. Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.
None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti‑Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti‑Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti‑Terrorism Law.
5.7.Investments. Neither Borrower nor any of its Subsidiaries owns any stock,
shares, partnership interests or other equity securities except for Permitted
Investments.
5.8.Tax Returns and Payments; Pension Contributions. Borrower and each of its
Subsidiaries has timely filed all required tax returns and reports, each such
tax return is true, correct and complete in all material respects, and Borrower
and each of its Subsidiaries, has timely paid all foreign, federal, state, and
local taxes, assessments, deposits and contributions owed by Borrower and such
Subsidiaries in an amount greater than Twenty-Five Thousand Dollars ($25,000),
in all jurisdictions in which Borrower or any such Subsidiary is subject to
taxes, including the United States, unless such taxes are being contested in
accordance with the next sentence. Borrower and each of its Subsidiaries, may
defer payment of any contested taxes, provided that Borrower or such Subsidiary,
(a) in good faith contests its obligation to pay the taxes by appropriate
proceedings promptly and diligently instituted and conducted; (b) notifies
Collateral Agent of the commencement of, and any material development in, the
proceeding; and (c) adequate reserves or other appropriate provisions are
maintained on the books of such Borrower or Subsidiary, as applicable, in
accordance with GAAP and which do not involve, in the reasonable judgment of the
Collateral Agent, any risk of the sale, forfeiture or loss of any material
portion of the Collateral. Neither Borrower nor any of its Subsidiaries is aware
of any claims or adjustments proposed for any of Borrower’s or such
Subsidiaries’, prior tax years which could result in additional taxes becoming
due and payable by Borrower or its Subsidiaries. Borrower and each of its
Subsidiaries have paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and
neither Borrower nor any of its Subsidiaries have, withdrawn from participation
in, and have not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower or its
Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other Governmental Authority.
5.9.Use of Proceeds. Borrower shall use the proceeds of the Term Loans as
working capital and to fund its general business requirements, and not for
personal, family, household or agricultural purposes.




--------------------------------------------------------------------------------




5.10.Full Disclosure. No written representation, warranty or other statement of
Borrower or any of its Subsidiaries in any certificate or written statement,
when taken as a whole, given to Collateral Agent or any Lender, as of the date
such representation, warranty, or other statement was made, taken together with
all such written certificates and written statements given to Collateral Agent
or any Lender, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained in the
certificates or statements not misleading (it being recognized that projections
and forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
6.AFFIRMATIVE COVENANTS
Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:
6.1.Government Compliance.
a.Other than specifically permitted hereunder, maintain its and all its
Subsidiaries’ legal existence and good standing in their respective
jurisdictions of organization and maintain qualification in each jurisdiction in
which the failure to so qualify could reasonably be expected to have a Material
Adverse Change. Comply with all laws, ordinances and regulations to which
Borrower or any of its Subsidiaries is subject, the noncompliance with which
could reasonably be expected to have a Material Adverse Change.
b.Obtain and keep in full force and effect, all of the material Governmental
Approvals necessary for the performance by Borrower and its Subsidiaries of
their respective businesses and obligations under the Loan Documents and the
grant of a security interest to Collateral Agent for the ratable benefit of the
Secured Parties, in all of the Collateral.
6.2.Financial Statements, Reports, Certificates; Notices.
a.Deliver to Collateral Agent:
i.commencing with the month ending August 31, 2015, as soon as available, but no
later than thirty (30) days after the last day of each month (forty-five (45)
days after the last day of the final month of each quarter), a company prepared
consolidated and, if prepared by Borrower or if reasonably requested by the
Lenders, consolidating balance sheet, income statement and cash flow statement
covering the consolidated operations of Borrower and its consolidated
Subsidiaries for such month certified by a Responsible Officer and in a form
reasonably acceptable to the Collateral Agent;
ii.as soon as available, but no later than one hundred eighty (180) days after
the last day of Borrower’s fiscal year or within five (5) days of filing of the
same with the SEC, audited consolidated financial statements covering the
consolidated operations of Borrower and its consolidated Subsidiaries for such
fiscal year, prepared under GAAP, consistently applied, together with an
unqualified opinion (other than with respect to a going concern qualification
based solely on the amount of cash and Cash Equivalents held by Borrower) on the
financial statements from an independent certified public accounting firm
acceptable to Collateral Agent in its reasonable discretion;
iii.as soon as available after approval thereof by Borrower’s board of
directors, but no later than ten (10) days’ after such approval, Borrower’s
annual financial projections for the entire current fiscal year as approved by
Borrower’s board of directors; provided that, any revisions to such projections
approved by Borrower’s board of directors shall be delivered to Collateral Agent
and the Lenders no later than seven (7) days after such approval);
iv.together with the delivery of the Compliance Certificate, copies of all
non-ministerial statements, reports and notices made available to Borrower’s
security holders or holders of Subordinated Debt (except as otherwise required
to be delivered hereunder, other than materials provided to members of
Borrower’s board of directors solely in their capacities as board members or
management of Borrower) or holders of Subordinated Debt (except as otherwise
required to be delivered hereunder, other than materials provided to members of
Borrower’s board of directors solely in their capacities as board members or
management of Borrower);
v.with each Compliance Certificate, copies of the month‑end account statements
for each Collateral Account maintained by Borrower or its Subsidiaries, which
statements may be provided to Collateral Agent and each Lender by Borrower or
directly from the applicable institution(s);
vi.prompt delivery of (and in any event within five (5) days after the same are
sent or received) copies of all material correspondence, reports, documents and
other filings with any Governmental Authority that could reasonably be expected
to have a material adverse effect on any of the Governmental Approvals material
to Borrower’s business or that otherwise could reasonably be expected to have a
Material Adverse Change;
vii.prompt notice of any event that (A) could reasonably be expected to
materially and adversely affect the value of the Intellectual Property or (B)
could reasonably be expected to result in a Material Adverse Change;
viii.written notice delivered at least ten (10) days’ prior to Borrower’s
creation of a New Subsidiary in accordance with the terms of Section 6.10;
ix.written notice delivered at least twenty (20) days’ prior to Borrower’s
(A) adding any new offices or business locations, including warehouses (unless
such new offices or business locations contain less than Two Hundred Fifty
Thousand Dollars ($250,000) in assets or property of Borrower or any of its
Subsidiaries), (B) changing its




--------------------------------------------------------------------------------




respective jurisdiction of organization, (C) changing its organizational
structure or type, (D) changing its respective legal name, or (E) changing any
organizational number(s) (if any) assigned by its respective jurisdiction of
organization;
x.upon Borrower becoming aware of the existence of any Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default, prompt (and in any event within three (3) Business Days)
written notice of such occurrence, which such notice shall include a reasonably
detailed description of such Event of Default or event which, with the giving of
notice or passage of time, or both, would constitute an Event of Default, and
Borrower’s proposal regarding how to cure such Event of Default or event;
xi.immediate notice if Borrower or such Subsidiary has knowledge that Borrower,
or any Subsidiary or Affiliate of Borrower, is listed on the OFAC Lists or
(a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or
(d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering;
xii.together with the delivery of the Compliance Certificate, notice of any
commercial tort claim (as defined in the Code) or letter of credit rights (as
defined in the Code) held by Borrower or any Guarantor, in each case in an
amount greater than Fifty Thousand Dollars ($50,000) and of the general details
thereof;
xiii.if Borrower has any Subsidiaries any of which is not a Registered
Organization upon formation thereof but later becomes one, written notice of
such occurrence and information regarding such Person’s organizational
identification number within seven (7) Business Days of receiving such
organizational identification number;
xiv.no later than 45 days after the end of each fiscal quarter an updated
Perfection Certificate to reflect any amendments, modifications and updates, if
any, to certain information in the Perfection Certificate after the Effective
Date; and
xv.other information as reasonably requested by Collateral Agent or any Lender.
Notwithstanding the terms herein, documents and notices required to be delivered
pursuant to the terms hereof (to the extent any such documents and notices are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the internet at Borrower’s website address.
b.Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each month, deliver to Collateral Agent:
i.a duly completed Compliance Certificate signed by a Responsible Officer;
ii.copies of any material Governmental Approvals obtained by Borrower or any of
its Subsidiaries;
iii.written notice of the commencement of, and any material development in, the
proceedings contemplated by Section 5.8 hereof;
iv.written notice of any litigation or governmental proceedings pending or
threatened (in writing) against Borrower or any of its Subsidiaries, which could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of Two Hundred Fifty Thousand Dollars ($250,000); and
v.written notice of all returns, recoveries, disputes and claims regarding
Inventory that involve more than Two Hundred Fifty Thousand Dollars ($250,000)
individually or in the aggregate in any calendar year.
c.Keep proper, complete and true books of record and account in accordance with
GAAP in all material respects. Borrower shall, and shall cause each of its
Subsidiaries to, allow, at the sole cost of Borrower, Collateral Agent or any
Lender, during regular business hours upon reasonable prior notice (provided
that no notice shall be required when an Event of Default has occurred and is
continuing), to visit and inspect any of its properties, to examine and make
abstracts or copies from any of its books and records, and to conduct a
collateral audit and analysis of its operations and the Collateral. Such audits
shall be conducted no more often than twice every year unless (and more
frequently if) an Event of Default has occurred and is continuing.
6.3.Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower, or any of
its Subsidiaries, as applicable, and their respective Account Debtors shall
follow Borrower’s, or such Subsidiary’s, as applicable, customary practices.
6.4.Taxes; Pensions. Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower or its Subsidiaries, as
applicable, except as otherwise permitted pursuant to the terms of Section 5.8
hereof, and shall deliver to Collateral Agent, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with the terms of such plans.
6.5.Insurance. Keep Borrower’s and its Subsidiaries’ business and the Collateral
insured for risks and in amounts standard for companies in Borrower’s and its
Subsidiaries’ industry and location and as Collateral Agent may reasonably
request. Insurance policies shall be in a form, with companies, and in amounts
that are standard for companies in Borrower’s industry and location. All
property policies shall have a lender’s loss payable endorsement showing
Collateral Agent as lender loss payee and shall waive subrogation against
Collateral Agent, and all liability policies shall show, or have endorsements
showing, Collateral Agent (for the ratable benefit of the Secured Parties), as
additional insured. The Collateral




--------------------------------------------------------------------------------




Agent shall be named as lender loss payee and/or additional insured with respect
to any such insurance providing coverage in respect of any Collateral, and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the Collateral
Agent, that it will give the Collateral Agent thirty (30) days prior written
notice before any such policy or policies shall be canceled (except in the case
of nonpayment). At Collateral Agent’s request, Borrower shall deliver to the
Collateral Agent certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Collateral Agent’s option,
be payable to Collateral Agent, for the ratable benefit of the Secured Parties,
on account of the then-outstanding Obligations. Notwithstanding the foregoing,
(a) so long as no Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy within
ninety (90) days of receipt thereof up to Two Hundred Fifty Thousand Dollars
($250,000) with respect to any loss, but not exceeding Two Hundred Fifty
Thousand Dollars ($250,000), in the aggregate for all losses under all casualty
policies in any one year, toward the replacement or repair of destroyed or
damaged property; provided that any such replaced or repaired property (i) shall
be of equal or like value as the replaced or repaired Collateral and (ii) shall
be deemed Collateral in which Collateral Agent has been granted a first priority
security interest, and (b) after the occurrence and during the continuance of an
Event of Default, all proceeds payable under such casualty policy shall, at the
option of Collateral Agent, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations. If Borrower or any of its
Subsidiaries fails to obtain insurance as required under this Section 6.5 or to
pay any amount or furnish any required proof of payment to third persons,
Collateral Agent may make (but has no obligation to do so), at Borrower’s
expense, all or part of such payment or obtain such insurance policies required
in this Section 6.5, and take any action under the policies Collateral Agent
deems prudent.
6.6.Operating Accounts.
a.Subject to Section 3.5, maintain Borrower’s and Guarantors Collateral Accounts
depositary institutions that have agreed to execute Control Agreements in favor
of Collateral Agent with respect to such Collateral Accounts. The provisions of
the previous sentence shall not apply to Deposit Accounts exclusively used for
cash collateral for Permitted Liens under clause (j) of the definition thereof,
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s, or any Guarantor’s, employees and identified to
Collateral Agent by Borrower as such in the Disclosure Schedules.
b.Borrower shall provide Collateral Agent ten (10) days’ prior written notice
before Borrower or any Guarantor establishes any Collateral Account. In
addition, for each Collateral Account that Borrower or any Guarantor, at any
time maintains, Borrower or such Guarantor shall cause the applicable bank or
financial institution at or with which such Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Collateral Agent’s Lien in such
Collateral Account (held for the ratable benefit of the Secured Parties) in
accordance with the terms hereunder prior to the establishment of such
Collateral Account. The provisions of the previous sentence shall not apply to
Deposit Accounts exclusively used for cash collateral for Permitted Liens under
clause (j) of the definition thereof, payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s, or any
Guarantor’s, employees and identified to Collateral Agent by Borrower as such in
the Disclosure Schedules.
c.Neither Borrower nor any Guarantor shall maintain any Collateral Accounts
except Collateral Accounts maintained in accordance with this Section 6.6.
6.7.Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its respective Intellectual
Property that is material to its business; (b) promptly advise Collateral Agent
in writing of material infringement by a third party of its respective
Intellectual Property; and (c) not allow any of its respective Intellectual
Property material to its respective business to be abandoned, forfeited or
dedicated to the public without Collateral Agent’s prior written consent.
6.8.Litigation Cooperation. Commencing on the Effective Date and continuing
through the termination of this Agreement, make available to Collateral Agent,
without expense to Collateral Agent or the Lenders, Borrower and each of
Borrower’s officers, employees and agents and Borrower’s Books, to the extent
that Collateral Agent may reasonably deem them necessary to prosecute or defend
any third‑party suit or proceeding instituted by or against Collateral Agent
with respect to any Collateral or relating to Borrower.
6.9.Landlord Waivers; Bailee Waivers. In the event that Borrower or any of its
Subsidiaries, after the Effective Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, in each
case pursuant to Section 7.2, then, in the event that the Collateral at any new
location is valued (based on book value) in excess of Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate, at Collateral Agent’s election, Borrower or
such Subsidiary shall use commercially reasonable efforts to cause such bailee
or landlord, as applicable, to execute and deliver a bailee waiver or landlord
waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any new offices or business locations,
or any such storage with or delivery to any such bailee, as the case may be.
6.10.Creation/Acquisition of Subsidiaries. In the event any Borrower or any
Subsidiary of any Borrower creates or acquires any Subsidiary after the
Effective Date, Borrower or such Subsidiary shall promptly notify the Collateral
Agent of such creation or acquisition, and Borrower or such Subsidiary shall
take all actions reasonably requested by the Collateral Agent to achieve any of
the following with respect to such “New Subsidiary” (defined as a Subsidiary
formed after the date




--------------------------------------------------------------------------------




hereof during the term of this Agreement): (i) if such New Subsidiary is a
Domestic Subsidiary (except for a Domestic Subsidiary (1) substantially all of
the assets of which consist of the equity interests of one or more Foreign
Subsidiaries or (2) that is a subsidiary of a Foreign Subsidiary (each, an
“Excluded Domestic Subsidiary”)), to cause such New Subsidiary to become either
a co-Borrower hereunder, or a secured guarantor with respect to the Obligations;
and (ii) with respect to New Subsidiaries owned directly by Borrower or a
Guarantor, to grant and pledge to Collateral Agent a perfected security interest
in (A) 100% of the stock, units or other evidence of ownership held by Borrower
or its Subsidiaries of any such New Subsidiary that is a Domestic Subsidiary
(except if such New Subsidiary is an Excluded Domestic Subsidiary), or (B) 65%
of the stock, units or other evidence of ownership held by Borrower or a
Guarantor of any such New Subsidiary which is a Foreign Subsidiary or an
Excluded Domestic Subsidiary.
6.11.Further Assurances. Execute any further instruments and take further action
as Collateral Agent or any Lender reasonably requests to perfect or continue
Collateral Agent’s Lien in the Collateral or to effect the purposes of this
Agreement.
7.NEGATIVE COVENANTS
Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:
7.1.Dispositions. Convey, sell, lease, transfer, assign, dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn‑out or obsolete Equipment;
(c) in connection with Permitted Liens, Permitted Investments and Permitted
Licenses; or (d) cash or Cash Equivalents pursuant to transactions not
prohibited by this Agreement.
7.2.Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses engaged in by Borrower or such Subsidiary, as applicable, as
of the Effective Date or reasonably related thereto; (b) liquidate or dissolve;
or (c) (i) permit any Key Person to cease being actively engaged in the
management of Borrower unless written notice thereof is provided to Collateral
Agent within ten (10) Business Days of such cessation, or (ii) enter into any
transaction or series of related transactions in which (A) the stockholders of
Borrower who were not stockholders immediately prior to the first such
transaction own more than 49% of the voting stock of Borrower immediately after
giving effect to such transaction or related series of such transactions and (B)
except as permitted by Section 7.3, Borrower ceases to own, directly or
indirectly, 100% of the ownership interests in each Subsidiary of Borrower.
Borrower shall not, and shall not permit any of its Subsidiaries to, without at
least twenty (20) days’ prior written notice to Collateral Agent: (A) add any
new offices or business locations, including warehouses (unless such new offices
or business locations contain less than Two Hundred Fifty Thousand Dollars
($250,000) in assets or property of Borrower or any of its Subsidiaries, as
applicable); (B) change its respective jurisdiction of organization, (C) except
as permitted by Section 7.3, change its respective organizational structure or
type, (D) change its respective legal name, or (E) change any organizational
number(s) (if any) assigned by its respective jurisdiction of organization.
7.3.Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co‑Borrower” hereunder or has provided a secured Guaranty of Borrower’s
Obligations hereunder in accordance with Section 6.10) or with (or into)
Borrower provided Borrower is the surviving legal entity, and as long as no
Event of Default is occurring prior thereto or arises as a result therefrom.
7.4.Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.
7.5.Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens), or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Collateral Agent, for the ratable benefit of the Secured Parties) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower, or any of its Subsidiaries, from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or
such Subsidiary’s Intellectual Property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens”.
7.6.Maintenance of Collateral Accounts. With respect to Borrower and any
Guarantors, maintain any Collateral Account except pursuant to the terms of
Section 6.6 hereof.
7.7.Restricted Payments. (a) Declare or pay any dividends (other than dividends
payable solely in capital stock) or make any other distribution or payment on
account of or redeem, retire or purchase any capital stock (other than (i) the
declaration or payment of dividends to Borrower, (ii) so long as no Event of
Default or Default exists or would result therefrom, the declaration or payment
of any dividends solely in the form of equity securities, and (iii) repurchases
pursuant to the terms of employee stock purchase plans, employee restricted
stock agreements, stockholder rights plans, director or




--------------------------------------------------------------------------------




consultant stock option plans, or similar plans, provided such repurchases do
not exceed Three Hundred Fifty Thousand Dollars ($350,000) in the aggregate per
fiscal year and One Million Dollars ($1,000,000) over the term of this
Agreement), (b) other than the Obligations in accordance with the terms hereof,
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness prior to its scheduled
maturity unless being replaced with Indebtedness of at least the same principal
amount and such new Indebtedness is Permitted Indebtedness, or (c) be a party to
or bound by an agreement that restricts a Subsidiary from paying dividends or
otherwise distributing property to Borrower.
7.8.Investments. Directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so other than Permitted
Investments.
7.9.Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower or any of its
Subsidiaries, except for (a) transactions that are in the ordinary course of
Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would be obtained in
an arm’s length transaction with a non‑affiliated Person, (b) Subordinated Debt
or equity investments by Borrower’s investors in Borrower or its Subsidiaries,
and (c) compensation arrangements for Borrower’s and its Subsidiaries’ officers,
directors and employees that are customary in Borrower’s industry.
7.10.Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders.
7.11.Compliance. (a) Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended,
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Term Loan for that purpose;
(b) fail to meet the minimum funding requirements of ERISA; (c) permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; (d)
fail to comply with the Federal Fair Labor Standards Act or violate any other
law or regulation, if the violation could reasonably be expected to have a
Material Adverse Change, or permit any of its Subsidiaries to do so; or (e)
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower
or any of its Subsidiaries, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other Governmental Authority.
7.12.Compliance with Anti‑Terrorism Laws. Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries permit any
Affiliate to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists.
Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries, permit any Affiliate to, directly or indirectly, (a) conduct
any business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (b) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti‑Terrorism Law, or (c) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti‑Terrorism Law.
8.EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1.Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Term Loan on its due date, or (b) pay any other Obligation
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day grace period shall not apply to payments due on the
Maturity Date or the date or acceleration pursuant to Section 9.1 (a) hereof);
8.2.Covenant Default.
a.Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.9 (Landlord Waivers; Bailee Waivers), 6.10
(Creation/Acquisition of Subsidiaries) or Borrower violates any provision in
Section 7; or
b.Borrower, or any of its Subsidiaries, fails or neglects to perform, keep, or
observe any other term, provision, condition, covenant or agreement contained in
this Agreement or any other Loan Document to which such person is a party, and
as to any default (other than those specified in this Section 8) under such
other term, provision, condition, covenant or agreement that can be cured, has
failed to cure the default within fifteen (15) days after the occurrence
thereof; provided, however, that if the default cannot by its nature be cured
within the fifteen (15) day period or cannot after diligent attempts by Borrower
or such Subsidiary, as applicable, be cured within such fifteen (15) day period,
and such default is likely to be cured




--------------------------------------------------------------------------------




within a reasonable time, then Borrower shall have an additional period (which
shall not in any case exceed thirty (30) days) to attempt to cure such default,
and within such reasonable time period the failure to cure the default shall not
be deemed an Event of Default (but no Term Loans shall be made during such cure
period).
8.3.Material Adverse Change. Required Lenders determine that a Material Adverse
Change has occurred;
8.4.Attachment; Levy; Restraint on Business.
a.(i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or any of its Subsidiaries or of any entity under control
of Borrower or its Subsidiaries on deposit with any institution at which
Borrower or any of its Subsidiaries maintains a Collateral Account, or (ii) a
notice of lien, levy, or assessment is filed against Borrower or any of its
Subsidiaries or their respective assets by any government agency, and the same
under subclauses (i) and (ii) of this clause (a) are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); and
b.(i) any material portion of Borrower’s or any of its Subsidiaries’ assets is
attached, seized, levied on, or comes into possession of a trustee or receiver,
or (ii) any court order enjoins, restrains, or prevents Borrower or any of its
Subsidiaries from conducting any part of its business;
8.5.Insolvency. (a) Borrower or any of its Subsidiaries is or becomes Insolvent;
(b) Borrower or any of its Subsidiaries begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower or any of its
Subsidiaries and not dismissed or stayed within forty‑five (45) days (but no
Term Loans shall be extended while Borrower or any Subsidiary is Insolvent
and/or until any Insolvency Proceeding is dismissed);
8.6.Other Agreements. There is a default in any agreement to which Borrower or
any of its Subsidiaries is a party with a third party or parties resulting in a
right by such third party or parties, whether or not exercised, to accelerate
the maturity of any Indebtedness in an amount in excess of Three Hundred Fifty
Thousand Dollars ($350,000) or that could reasonably be expected to have a
Material Adverse Change;
8.7.Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Three Hundred
Fifty Thousand Dollars ($350,000) (not covered by independent third‑party
insurance as to which (a) Borrower reasonably believes such insurance carrier
will accept liability, (b) Borrower or the applicable Subsidiary has submitted
such claim to such insurance carrier and (c) liability has not been rejected by
such insurance carrier) shall be rendered against Borrower or any of its
Subsidiaries and shall remain unsatisfied, unvacated, or unstayed for a period
of ten (10) days after the entry thereof;
8.8.Misrepresentations. Borrower or any of its Subsidiaries or any Person acting
for Borrower or any of its Subsidiaries makes any representation, warranty, or
other statement now or later in this Agreement, any Loan Document or in any
writing delivered to Collateral Agent and/or the Lenders or to induce Collateral
Agent and/or the Lenders to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement, when taken as a whole, is
incorrect in any material respect when made;
8.9.Subordinated Debt. A default or breach occurs under any subordination
agreement, or any creditor that has signed such an agreement with Collateral
Agent or the Lenders breaches any terms of such agreement;
8.10.Guaranty. (a) Any Guaranty terminates or ceases for any reason to be in
full force and effect; (b) any Guarantor does not perform any obligation or
covenant under any Guaranty; or (c) any circumstance described in Section 8
occurs with respect to any Guarantor;
8.11.Governmental Approvals; FDA Action. (a) Any Governmental Approval shall
have been revoked, rescinded, suspended, modified in an adverse manner, or not
renewed in the ordinary course for a full term and such revocation, rescission,
suspension, modification or non‑renewal has resulted in or could reasonably be
expected to result in a Material Adverse Change; or (b) (i) the FDA initiates a
Regulatory Action or any other enforcement action against Borrower or any of its
Subsidiaries or any supplier of Borrower or any of its Subsidiaries that causes
Borrower or any of its Subsidiaries to recall, withdraw, remove or discontinue
marketing any of its products; (ii) the FDA issues a warning letter to Borrower
or any of its Subsidiaries with respect to any of its activities or products
which could reasonably be expected to result in a Material Adverse Change; (iii)
Borrower or any of its Subsidiaries conducts a mandatory or voluntary recall
which could reasonably be expected to result in liability and expense to
Borrower or any of its Subsidiaries of Five Hundred Thousand Dollars ($500,000)
or more; (iv) Borrower or any of its Subsidiaries enters into a settlement
agreement with the FDA that results in aggregate liability as to any single or
related series of transactions, incidents or conditions, of Five Hundred
Thousand Dollars ($500,000) or more, or that could reasonably be expected to
result in a Material Adverse Change; or (v) the FDA revokes any authorization or
permission granted under any Registration, or Borrower or any of its
Subsidiaries withdraws any Registration, that could reasonably be expected to
result in a Material Adverse Change.
8.12.Lien Priority. Except as the result of the action or inaction of the
Collateral Agent or the Lenders, any Lien created hereunder or by any other Loan
Document shall at any time fail to constitute a valid and perfected Lien (to the
extent required to be perfected) on any material Collateral purported to be
secured thereby, subject to no prior or equal Lien, other than Permitted Liens
arising as a matter of applicable law.
9.RIGHTS AND REMEDIES




--------------------------------------------------------------------------------




9.1.Rights and Remedies.
a.Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent shall at the written direction of Required Lenders, without
notice or demand, do any or all of the following: (i) deliver notice of the
Event of Default to Borrower, (ii) by notice to Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in Section 8.5
occurs all Obligations shall be immediately due and payable without any action
by Collateral Agent or the Lenders) or (iii) by notice to Borrower suspend or
terminate the obligations, if any, of the Lenders to advance money or extend
credit for Borrower’s benefit under this Agreement or under any other agreement
between Borrower and Collateral Agent and/or the Lenders (but if an Event of
Default described in Section 8.5 occurs all obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders shall be immediately terminated without any action by Collateral Agent
or the Lenders).
b.Without limiting the rights of Collateral Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default, Collateral Agent shall at the written direction of the Required
Lenders, without notice or demand, to do any or all of the following:
i.foreclose upon and/or sell or otherwise liquidate, the Collateral;
ii.make a demand for payment upon any Guarantor pursuant to the Guaranty
delivered by such Guarantor;
iii.apply to the Obligations any (A) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, (B) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower, or (C) amounts received from any Guarantors in accordance
with the respective Guaranty delivered by such Guarantor; and/or
iv.commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.
c.Without limiting the rights of Collateral Agent and the Lenders set forth in
Sections 9.1(a) and (b) above, upon the occurrence and during the continuance of
an Event of Default, Collateral Agent shall at the written direction of the
Required Lenders, without notice or demand, to do any or all of the following:
i.settle or adjust disputes and claims directly with Account Debtors for amounts
on terms and in any order that Collateral Agent considers advisable, notify any
Person owing Borrower money of Collateral Agent’s security interest in such
funds, and verify the amount of such account;
ii.make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its Liens in the Collateral (held for the ratable
benefit of the Secured Parties). Borrower shall assemble the Collateral if
Collateral Agent requests and make it available at such location as Collateral
Agent reasonably designates. Collateral Agent may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Collateral Agent a license to enter and occupy any of its
premises, without charge, to exercise any of Collateral Agent’s rights or
remedies;
iii.ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, any of the Collateral. Collateral Agent is hereby
granted a non‑exclusive, royalty‑free license or other right to use, without
charge, Borrower’s and each of its Subsidiaries’ labels, patents, copyrights,
mask works, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;
iv.place a “hold” on any Collateral Account maintained with Collateral Agent or
any Lender or otherwise in respect of which a Control Agreement has been
delivered in favor of Collateral Agent (for the ratable benefit of the Secured
Parties) and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
v.demand and receive possession of Borrower’s Books;
vi.appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower or any of its Subsidiaries; and
vii.subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence and during the continuance
of an Exigent Circumstance.




--------------------------------------------------------------------------------




9.2.Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney‑in‑fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts of Borrower directly with the applicable Account
Debtors, for amounts and on terms Collateral Agent determines reasonable;
(d) make, settle, and adjust all claims under Borrower’s insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Collateral Agent or a third party as the Code or
any applicable law permits. Borrower hereby appoints Collateral Agent as its
lawful attorney‑in‑fact to sign Borrower’s or any of its Subsidiaries’ name on
any documents necessary to perfect or continue the perfection of Collateral
Agent’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than (a) inchoate indemnity
obligations and (b) other obligations that survive termination of this
Agreement, in each case, for which no claim has been made) have been satisfied
in full and Collateral Agent and the Lenders are under no further obligation to
make extend Term Loans hereunder. Collateral Agent’s foregoing appointment as
Borrower’s or any of its Subsidiaries’ attorney in fact, and all of Collateral
Agent’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than (a) inchoate indemnity obligations and (b) other
obligations that survive termination of this Agreement, in each case, for which
no claim has been made) have been fully repaid and performed and Collateral
Agent’s and the Lenders’ obligation to provide Term Loans terminates.
9.3.Protective Payments. If Borrower or any of its Subsidiaries fail to obtain
the insurance called for by Section 6.5 or fails to pay any premium thereon or
fails to pay any other amount which Borrower or any of its Subsidiaries is
obligated to pay under this Agreement or any other Loan Document, Collateral
Agent may obtain such insurance or make such payment, and all amounts so paid by
Collateral Agent are Lenders’ Expenses and immediately due and payable, bearing
interest at the Default Rate, and secured by the Collateral. Collateral Agent
will make reasonable efforts to provide Borrower with notice of Collateral Agent
obtaining such insurance or making such payment at the time it is obtained or
paid or within a reasonable time thereafter. No such payments by Collateral
Agent are deemed an agreement to make similar payments in the future or
Collateral Agent’s waiver of any Event of Default.
9.4.Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other Obligations owing to Collateral Agent or any Lender
under the Loan Documents. Any balance remaining shall be delivered to Borrower
or to whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct. In carrying out the foregoing, (x) amounts
received shall be applied in the numerical order provided until exhausted prior
to the application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category. Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation “ratably,”
“proportionally” or in similar terms shall refer to the Lenders’ Pro Rata Shares
unless expressly provided otherwise. Collateral Agent, or if applicable, each
Lender, shall promptly remit to the other Lenders such sums as may be necessary
to ensure the ratable repayment of each Lender’s Pro Rata Share of any Term Loan
and the ratable distribution of interest, fees and reimbursements paid or made
by Borrower. Notwithstanding the foregoing, a Lender receiving a scheduled
payment shall not be responsible for determining whether the other Lenders also
received their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its Pro Rata Share of scheduled
payments made on any date or dates, then such Lender shall remit to Collateral
Agent or other the Lenders such sums as may be necessary to ensure the ratable
payment of such scheduled payments, as instructed by Collateral Agent. If any
payment or distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its Pro Rata Share, then
the portion of such payment or distribution in excess of such Lender’s Pro Rata
Share shall be received and held by such Lender in trust for and shall be
promptly paid over to the other Lenders (in accordance with their respective Pro
Rata Shares) for application to the payments of amounts due on such other
Lenders’ claims. To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis. If any Lender shall obtain possession of any Collateral,
it shall hold such Collateral for itself and as agent and bailee for the Secured
Parties for purposes of perfecting Collateral Agent’s security interest therein
(held for the ratable benefit of the Secured Parties).




--------------------------------------------------------------------------------




9.5.Liability for Collateral. So long as Collateral Agent and the Lenders comply
with reasonable banking practices regarding the safekeeping of the Collateral in
the possession or under the control of Collateral Agent and the Lenders,
Collateral Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.
9.6.No Waiver; Remedies Cumulative. Failure by Collateral Agent or any Lender,
at any time or times, to require strict performance by Borrower of any provision
of this Agreement or by Borrower or any other Loan Document shall not waive,
affect, or diminish any right of Collateral Agent or any Lender thereafter to
demand strict performance and compliance herewith or therewith. No waiver
hereunder shall be effective unless signed by Collateral Agent and the Required
Lenders and then is only effective for the specific instance and purpose for
which it is given. The rights and remedies of Collateral Agent and the Lenders
under this Agreement and the other Loan Documents are cumulative. Collateral
Agent and the Lenders have all rights and remedies provided under the Code, any
applicable law, by law, or in equity. The exercise by Collateral Agent or any
Lender of one right or remedy is not an election, and Collateral Agent’s or any
Lender’s waiver of any Event of Default is not a continuing waiver. Collateral
Agent’s or any Lender’s delay in exercising any remedy is not a waiver,
election, or acquiescence.
9.7.Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.
10.NOTICES
Other than as specifically provided herein, all notices, consents, requests,
approvals, demands, or other communication (collectively, “Communications”) by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand‑delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below. Any of
Collateral Agent, Lender or Borrower may change its mailing address or facsimile
number by giving the other party written notice thereof in accordance with the
terms of this Section 10.




--------------------------------------------------------------------------------




If to Borrower:
ACHAOGEN INC.
7000 Shoreline Court, #371
South San Francisco, CA 94080
Attn: Derek Bertocci
Email: dbertocci@achaogen.com
with a copy (which shall not constitute notice) to:
LATHAM & WATKINS LLP
140 Scott Drive
Menlo Park, CA 94025
Attn: Mark Roeder
Fax: (650) 463-2600
Email: mark.roeder@lw.com
 
 
If to Collateral Agent:
SOLAR CAPITAL LTD.
500 Park Avenue, 3rd Floor
New York, NY 10022
Attention: Anthony Storino
Fax: (212) 993-1698
Email: storino@Solarltd.com
 
 
 
 
with a copy (which shall not constitute notice) to:
MORRISON & FOERSTER LLP
425 Market St.
San Francisco, CA 94105
Attn: Jeff Kayes
Fax: (415) 268-7522
Email: jkayes@mofo.com
 
 



11.
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

11.1.Waiver of Jury Trial. EACH OF BORROWER, COLLATERAL AGENT AND LENDERS
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG BORROWER,
COLLATERAL AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
11.2.Governing Law and Jurisdiction. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
(EXCLUDING THOSE LOAN DOCUMENTS THAT BY THEIR OWN TERMS ARE EXPRESSLY GOVERNED
BY THE LAWS OF ANOTHER JURISDICTION) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE (other than
section 5-1401 of the General Obligations Law)), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL,




--------------------------------------------------------------------------------




PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK
SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF
ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS
IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.
11.3.Submission to Jurisdiction. Any legal action or proceeding with respect to
the Loan Documents shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, Borrower hereby accepts for itself and in respect of
its Property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Notwithstanding the foregoing, Collateral Agent and Lenders shall have
the right to bring any action or proceeding against Borrower (or any property of
Borrower) in the court of any other jurisdiction Collateral Agent or Lenders
deem necessary or appropriate in order to realize on the Collateral or other
security for the Obligations. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.
11.4.Service of Process. Borrower irrevocably waives personal service of any and
all legal process, summons, notices and other documents and other service of
process of any kind and consents to such service in any suit, action or
proceeding brought in the United States of America with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable requirements of law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of Borrower specified herein
(and shall be effective when such mailing shall be effective, as provided
therein). Borrower agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
11.5.Non-exclusive Jurisdiction. Nothing contained in this Article 11 shall
affect the right of Collateral Agent or Lenders to serve process in any other
manner permitted by applicable requirements of law or commence legal proceedings
or otherwise proceed against Borrower in any other jurisdiction.
12.GENERAL PROVISIONS
12.1.Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s prior written consent (which may be granted or withheld in
Collateral Agent’s discretion, subject to Section 12.5). The Lenders have the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
pledge, negotiate, or grant participation in (any such sale, transfer,
assignment, negotiation, or grant of a participation, a “Lender Transfer”) all
or any part of, or any interest in, the Lenders’ obligations, rights, and
benefits under this Agreement and the other Loan Documents; provided, however,
that any such Lender Transfer (other than (i) any Transfer at any time that an
Event of Default has occurred and is continuing, or (ii) a transfer, pledge,
sale or assignment to an Eligible Assignee) of its obligations, rights, and
benefits under this Agreement and the other Loan Documents shall require the
prior written consent of the Collateral Agent (such approved assignee, an
“Approved Lender”); and provided, further, that on the date it becomes a party
to this Agreement, an Approved Lender must be capable, through its applicable
lending office, of receiving payments of interest from Borrower without the
imposition of any withholding taxes that would be required to be borne by
Borrower or requiring the payment of any additional amounts by Borrower pursuant
to Section 2.5 hereof. Borrower and Collateral Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned until Collateral Agent shall have received and accepted an
effective assignment agreement in form satisfactory to Collateral Agent
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee or
Approved Lender as Collateral Agent reasonably shall require. Collateral Agent
shall use commercially reasonable efforts to provide notice to Borrower of each
Lender Transfer promptly following such Lender Transfer. Notwithstanding
anything to the contrary contained herein, so long as no Event of Default has
occurred and is continuing, no Lender Transfer (other than a Lender Transfer in
connection with (x) assignments by a Lender due to a forced divestiture at the
request of any regulatory agency; or (y) upon the occurrence of a default, event
of default or similar occurrence with respect to a Lender’s own financing or
securitization transactions) shall be permitted, without Borrower’s consent, to
any Person which is an Affiliate or Subsidiary of Borrower, a direct competitor
of Borrower or a vulture hedge fund, each as reasonably determined by Collateral
Agent at the time of such assignment.
12.2.Indemnification. Subject to Section 2.5, Borrower agrees to indemnify,
defend and hold each Secured Party and their respective directors, officers,
employees, consultants, agents, attorneys, or any other Person affiliated with
or representing such Secured Party (each, an “Indemnified Person”) harmless
against: (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following;
or arising from, out of or under, the transactions contemplated by the Loan
Documents; and (b) all losses and Lenders’ Expenses incurred, or paid by
Indemnified Person in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents (including
reasonable attorneys’ fees and expenses), except, in each case, for Claims
and/or losses directly caused by such Indemnified Person’s gross negligence or
willful misconduct. Borrower hereby further agrees to indemnify, defend and hold
each Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages,




--------------------------------------------------------------------------------




penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the proceeds of the loan proceeds except for liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements directly caused by such Indemnified Person’s
gross negligence or willful misconduct. Notwithstanding the foregoing, if not
direct conflict of interest is apparent in connection with the defense of any
Claim, Collateral Agent and the Lenders shall first take commercially reasonable
efforts to use the same counsel as Borrower, or, if a conflict does exist, use
only one counsel among all Indemnified Persons with respect to the defense of
any Claim.
12.3.Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.
12.4.Correction of Loan Documents. Collateral Agent may correct patent errors
and fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties.
12.5.Amendments in Writing; Integration. (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:
i.no such amendment, waiver or other modification that would have the effect of
increasing or reducing a Lender’s Term Loan Commitment or Commitment Percentage
shall be effective as to such Lender without such Lender’s written consent;
ii.no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature; and
iii.no such amendment, waiver or other modification shall, unless signed by all
the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any Guarantor of all or any portion of the Obligations or its Guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.5 or the
definitions of the terms used in this Section 12.5 insofar as the definitions
affect the substance of this Section 12.5; (F) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document or release Borrower of its payment obligations under any
Loan Document, except, in each case with respect to this clause (F), pursuant to
a merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of Section 9.4 or amend any of the definitions of Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of
Section 12.5. It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
immediately preceding sentence.
a.Other than as expressly provided for in Section 12.5(a)(i)‑(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of Borrower.
b.This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements with respect
to such subject matter. All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Agreement and the Loan Documents merge into this Agreement and the Loan
Documents.
12.6.Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
12.7.Survival. All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than (a) inchoate indemnity
obligations and (b) other obligations that survive termination of this
Agreement, in each case, for which no claim has been




--------------------------------------------------------------------------------




made) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify each Lender and Collateral Agent, as well as the confidentiality
provisions in Section 12.8 below, shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.
12.8.Confidentiality. In handling any confidential information of Borrower, each
of the Lenders and Collateral Agent shall exercise the same degree of care that
it exercises for their own proprietary information, but disclosure of
information may be made: (a) subject to the terms and conditions of this
Agreement, to the Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, or
in connection with a Lender’s own financing or securitization transactions and
upon the occurrence of a default, event of default or similar occurrence with
respect to such financing or securitization transaction; (b) to prospective
transferees (other than those identified in (a) above) or purchasers of any
interest in the Term Loans (provided, however, the Lenders and Collateral Agent
shall obtain such prospective transferee’s or purchaser’s agreement to the terms
of this provision or to similar confidentiality terms); (c) as required by law,
regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent reasonably considers appropriate in exercising remedies
under the Loan Documents; and (f) to third party service providers of the
Lenders and/or Collateral Agent so long as such service providers have executed
a confidentiality agreement or have agreed to similar confidentiality terms with
the Lenders and/or Collateral Agent, as applicable, with terms no less
restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent through no fault of the Lenders or the
Collateral Agent; or (ii) is disclosed to the Lenders and/or Collateral Agent by
a third party, if the Lenders and/or Collateral Agent does not know that the
third party is prohibited from disclosing the information. Collateral Agent and
the Lenders may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis. The provisions of the immediately preceding sentence shall
survive the termination of this Agreement. The agreements provided under this
Section 12.8 supersede all prior agreements, understanding, representations,
warranties, and negotiations between the parties about the subject matter of
this Section 12.8.
12.9.Right of Set Off. Borrower hereby grants to Collateral Agent and to each
Lender, a Lien, security interest and right of set off as security for all
Obligations to Secured Parties hereunder, whether now existing or hereafter
arising upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of any Secured
Party or any entity under the control of such Secured Party (including a
Collateral Agent Affiliate) or in transit to any of them. At any time after the
occurrence and during the continuance of an Event of Default, without demand or
notice, any Secured Party may set off the same or any part thereof and apply the
same to any liability or obligation of Borrower even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. ANY
AND ALL RIGHTS TO REQUIRE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY
BORROWER.
12.10.Cooperation of Borrower. If necessary, Borrower agrees to (i) execute any
documents reasonably required to effectuate and acknowledge each assignment of a
Term Loan Commitment (or portion thereof) or Term Loan (or portion thereof) to
an assignee in accordance with Section 12.1, (ii) make Borrower’s management
personnel available to meet with Collateral Agent and prospective participants
and assignees of Term Loan Commitments, the Term Loans or portions thereof
(which meetings shall be conducted no more often than twice every twelve months
unless an Event of Default has occurred and is continuing), and (iii) assist
Collateral Agent and the Lenders in the preparation of information relating to
the financial affairs of Borrower as any prospective participant or assignee of
a Term Loan Commitment (or portions thereof) or Term Loan (or portions thereof)
reasonably may request. Subject to the provisions of Section 12.8, Borrower
authorizes each Lender to disclose to any prospective participant or assignee of
a Term Loan Commitment (or portions thereof), any and all information in such
Lender’s possession concerning Borrower and its financial affairs which has been
delivered to such Lender by or on behalf of Borrower pursuant to this Agreement,
or which has been delivered to such Lender by or on behalf of Borrower in
connection with such Lender’s credit evaluation of Borrower prior to entering
into this Agreement, in each case subject to Section 12.8.
12.11.Public Announcement. Collateral Agent and each Lender may, with the
consent of Borrower (which consent may not be unreasonably conditioned, withheld
or delayed), make a public announcement of the transactions contemplated by this
Agreement, and may publicize the same in marketing materials, newspapers and
other publications, and otherwise, and in connection therewith may use
Borrower’s name, tradenames and logos. Notwithstanding the foregoing, such
consent from Borrower shall not be required for any disclosures by Collateral
Agent or the Lenders required by the Securities and Exchange Commission or other
governmental agency and any other public disclosure with investors, other
governmental agencies or other related persons, in each case, subject to
applicable law and regulations.
12.12.Collateral Agent and Lender Agreement. Collateral Agent and the Lender
hereby agree to the terms and conditions set forth on Exhibit B attached hereto.
Borrower acknowledges and agrees to the terms and conditions set forth on
Exhibit B attached hereto.
12.13.Time of Essence. Time is of the essence for the performance of Obligations
under this Agreement.




--------------------------------------------------------------------------------




12.14.Termination Prior to Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
have been satisfied (other than (a) inchoate indemnity obligations and (b) other
obligations that survive termination of this Agreement, in each case, for which
no claim has been made). So long as Borrower has satisfied the Obligations
(other than (a) inchoate indemnity obligations and (b) other obligations that
survive termination of this Agreement, in each case, for which no claim has been
made) in accordance with the terms of this Agreement, this Agreement may be
terminated prior to the Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to the Collateral Agent and
the Lenders.




[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------






[Signature Page to Loan and Security Agreement]




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:
 
 
 
 
 
ACHAOGEN, INC.
 
 
 
 
 
 
 
 
By /s/ Kenneth J. Hillan
 
 
Name: Kenneth J. Hillan
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
 
 
 
COLLATERAL AGENT AND LENDER:
 
 
 
 
 
SOLAR CAPITAL LTD.
 
 
 
 
 
 
By /s/ Anthony Storino
 
 
Name: Anthony Storino
 
 
Title: Authorized Signatory
 
 















--------------------------------------------------------------------------------






SCHEDULE 1.1


Lenders and Commitments
 
Term A Loans
 
Lender
Term Loan Commitment
Commitment Percentage
Solar Capital Ltd.
$15,000,000
100.00%
 
 
 
TOTAL
$15,000,000
100.00%



 
Term B Loans
 
Lender
Term Loan Commitment
Commitment Percentage
Solar Capital Ltd.
$10,000,000
100.00%
 
 
 
TOTAL
$10,000,000
100.00%



 
Aggregate (all Term Loans)
 
Lender
Term Loan Commitment
Commitment Percentage
Solar Capital Ltd.
$25,000,000
100.00%
 
 
 
TOTAL
$25,000,000
100.00%















--------------------------------------------------------------------------------






EXHIBIT A


Description of Collateral
The Collateral consists of all of Borrower’s and Guarantors’ right, title and
interest in and to the following personal property:
All goods, Accounts (including health care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below), commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (a) (1) more than
65% of the presently existing and hereafter arising issued and outstanding
shares of capital stock owned by Borrower or any Guarantor of any Foreign
Subsidiary or any Excluded Domestic Subsidiary which shares entitle the holder
thereof to vote for directors or any other matter or (2) any of the stock or
other equity interests in any Foreign Subsidiary that is not owned by a
Guarantor, (b) any interest of Borrower as a lessee or sublessee under a real
property lease; (c) rights held under a license or other agreement that are not
assignable by their terms without the consent of the counterparty thereof (but
only to the extent such restriction on assignment is effective under
Section 9-406, 9-407, 9-408 or 9-409 of the Code (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); or (d) any interest of Borrower
as a lessee or borrower under an Equipment lease or Equipment financing if
Borrower is prohibited by the terms of such agreement from granting a security
interest in such lease or agreement or under which such an assignment or Lien
would cause a default to occur under such lease; provided, however, that upon
termination of such prohibition, such interest shall immediately become
Collateral without any action by Borrower, Collateral Agent or any Lender, or
(e) any Intellectual Property; provided, however, the Collateral shall include,
all Accounts with respect to Intellectual Property and all proceeds of
Intellectual Property and any sale of Intellectual Property. If a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts and such property that are proceeds of Intellectual
Property, then the Collateral shall automatically, and effective as of the
Effective Date, include the Intellectual Property to the extent necessary to
permit perfection of Collateral Agent’s security interest in such Accounts and
such other property of Borrower that are proceeds of the Intellectual Property.




--------------------------------------------------------------------------------




EXHIBIT B


Collateral Agent and Lender Terms
1.Appointment of Collateral Agent.
(a)Each Lender hereby appoints Solar (together with any successor Collateral
Agent pursuant to Section 7 of this Exhibit B) as Collateral Agent under the
Loan Documents and authorizes Collateral Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from Borrower, (ii)
take such action on its behalf and to exercise all rights, powers and remedies
and perform the duties as are expressly delegated to Collateral Agent under such
Loan Documents and (iii) exercise such powers as are reasonably incidental
thereto.
(b)Without limiting the generality of clause (a) above, Collateral Agent shall
have the sole and exclusive right and authority (to the exclusion of the
Lenders), and is hereby authorized, to (i) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with the Loan Documents (including in any other bankruptcy,
insolvency or similar proceeding), and each Person making any payment in
connection with any Loan Document to any Lender is hereby authorized to make
such payment to Collateral Agent, (ii) file and prove claims and file other
documents necessary or desirable to allow the claims of Collateral Agent and
Lenders with respect to any Obligation in any bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Lender),
(iii) act as collateral agent for the Secured Parties for purposes of the
perfection of all Liens created by the Loan Documents and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral as
permitted pursuant to the Loan Agreement, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to
Collateral Agent and the other Lenders with respect to Borrower and/or the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Collateral Agent hereby
appoints, authorizes and directs each Lender to act as collateral sub-agent for
Collateral Agent and the Lenders for purposes of the perfection of all Liens
with respect to the Collateral, including any Deposit Account maintained by
Borrower or any Guarantor with, and cash and Cash Equivalents held by, such
Lender, and may further authorize and direct the Lenders to take further actions
as collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Collateral Agent, and each Lender
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed. Collateral Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Lender). Any such
Person shall benefit from this Exhibit B to the extent provided by Collateral
Agent.
(c)Under the Loan Documents, Collateral Agent (i) is acting solely on behalf of
the Lenders, with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Collateral Agent”, the terms
“agent”, “Collateral Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Collateral Agent, which terms are used for title purposes
only, (ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender or any other Person and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender, by accepting the benefits of the Loan Documents,
hereby waives and agrees not to assert any claim against Collateral Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above. Except as expressly set forth in the Loan Documents,
Collateral Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by Solar or any of its
Affiliates in any capacity.
2.
Binding Effect; Use of Discretion; E-Systems.

(a)Each Lender, by accepting the benefits of the Loan Documents, agrees that (i)
any action taken by Collateral Agent or the Required Lenders (or, if expressly
required in any Loan Document, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Collateral Agent in reliance upon the instructions of the Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by Collateral
Agent or the Required Lenders (or, where so required, such greater proportion)
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
Lenders.
(b)If Collateral Agent shall request instructions from the Required Lenders or
all affected Lenders with respect to any act or action (including failure to
act) in connection with any Loan Document, then Collateral Agent shall be
entitled to refrain from such act or taking such action unless and until
Collateral Agent shall have received instructions from the Required Lenders or
all affected Lenders, as the case may be, and Collateral Agent shall not incur
liability to any Person by reason of so refraining. Collateral Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document (i) if such




--------------------------------------------------------------------------------




action would, in the opinion of Collateral Agent, be contrary to any Requirement
of Law or any Loan Document, (ii) if such action would, in the opinion of
Collateral Agent, expose Collateral Agent to any potential liability under any
Requirement of Law or (iii) if Collateral Agent shall not first be indemnified
to its satisfaction against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Collateral Agent as a result of Collateral Agent acting or
refraining from acting under any Loan Document in accordance with the
instructions of the Required Lenders or all affected Lenders, as applicable.
(c)Collateral Agent is hereby authorized by Borrower and each Lender to
establish procedures (and to amend such procedures from time to time) to
facilitate administration and servicing of the Term Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Collateral
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents (including, without limitation, borrowing base
certificates) and similar items on, by posting to or submitting and/or
completion, on E-Systems. Borrower and each Lender acknowledges and agrees that
the use of transmissions via an E-System or electronic mail is not necessarily
secure and that there are risks associated with such use, including risks of
interception, disclosure and abuse, and Borrower and each Lender assumes and
accepts such risks by hereby authorizing the transmission via E-Systems or
electronic mail. Each “e‑signature” on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature”, and each such posting
shall be deemed sufficient to satisfy any requirement for a “writing”, in each
case including pursuant to any Loan Document, any applicable provision of any
Code, the federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter. All uses of an E-System shall
be governed by and subject to, in addition to this Section, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related contractual obligations executed by
Collateral Agent, Borrower and/or Lenders in connection with the use of such
E-System. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS”
AND “AS AVAILABLE”. NO REPRESENTATION OR WARRANTY OF ANY KIND IS MADE BY AGENT,
ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E‑SYSTEMS.
3.Collateral Agent’s Reliance, Etc. Collateral Agent may, without incurring any
liability hereunder, (a) consult with any of its Related Persons and, whether or
not selected by it, any other advisors, accountants and other experts (including
advisors to, and accountants and experts engaged by, Borrower) and (b) rely and
act upon any document and information (including those transmitted by electronic
transmission) and any telephone message or conversation, in each case believed
by it in good faith to be genuine and transmitted, signed or otherwise
authenticated by the appropriate parties. None of Collateral Agent and its
Related Persons shall be liable for any action taken or omitted to be taken by
any of them under or in connection with any Loan Document, and each Lender and
Borrower hereby waives and shall not assert (and Borrower shall cause its
Subsidiaries to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting from the
gross negligence or willful misconduct of Collateral Agent or, as the case may
be, such Related Person (each as determined in a final, non-appealable judgment
of a court of competent jurisdiction) in connection with the duties of
Collateral Agent expressly set forth herein. Without limiting the foregoing,
Collateral Agent: (i) shall not be responsible or otherwise incur liability for
any action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons, except to
the extent that a court of competent jurisdiction determines in a final
non-appealable judgment that Collateral Agent acted with gross negligence or
willful misconduct in the selection of such Related Person; (ii) shall not be
responsible to any Lender or other Person for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document; (iii) makes no warranty
or representation, and shall not be responsible, to any Lender or other Person
for any statement, document, information, representation or warranty made or
furnished by or on behalf of Borrower or any Related Person of Borrower in
connection with any Loan Document or any transaction contemplated therein or any
other document or information with respect to Borrower, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by Collateral Agent,
including as to completeness, accuracy, scope or adequacy thereof, or for the
scope, nature or results of any due diligence performed by Collateral Agent in
connection with the Loan Documents; and (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any provision of
any Loan Document, whether any condition set forth in any Loan Document is
satisfied or waived, as to the financial condition of Borrower or as to the
existence or continuation or possible occurrence or continuation of any Event of
Default, and shall not be deemed to have notice or knowledge of such occurrence
or continuation unless it has received a notice from Borrower or any Lender
describing such Event of Default that is clearly labeled “notice of default” (in
which case Collateral Agent shall promptly give notice of such receipt to all
Lenders, provided that Collateral Agent shall not be liable to any Lender for
any failure to do so, except to the extent that such failure is attributable to
Collateral Agent’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction); and, for
each of the items set forth in clauses (i) through (iv) above, each Lender and
Borrower hereby waives and agrees not to assert (and Borrower shall cause its
Subsidiaries to waive and agree not to assert) any right, claim or cause of
action it might have against Collateral Agent based thereon.




--------------------------------------------------------------------------------




4.Collateral Agent Individually. Collateral Agent and its Affiliates may make
loans and other extensions of credit to, acquire stock and stock equivalents of,
engage in any kind of business with, Borrower or any Affiliate of Borrower as
though it were not acting as Collateral Agent and may receive separate fees and
other payments therefor. To the extent Collateral Agent or any of its Affiliates
makes any Term Loans or otherwise becomes a Lender hereunder, it shall have and
may exercise the same rights and powers hereunder and shall be subject to the
same obligations and liabilities as any other Lender and the terms “Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Collateral Agent or
such Affiliate, as the case may be, in its individual capacity as Lender, or as
one of the Required Lenders.
5.Lender Credit Decision; Collateral Agent Report. Each Lender acknowledges that
it shall, independently and without reliance upon Collateral Agent, any Lender
or any of their Related Persons or upon any document solely or in part because
such document was transmitted by Collateral Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of Borrower and make and continue to make its own credit decisions in connection
with entering into, and taking or not taking any action under, any Loan Document
or with respect to any transaction contemplated in any Loan Document, in each
case based on such documents and information as it shall deem appropriate.
Except for documents expressly required by any Loan Document to be transmitted
by Collateral Agent to the Lenders, Collateral Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of Borrower or any Affiliate of Borrower that may
come in to the possession of Collateral Agent or any of its Related Persons.
Each Lender agrees that is shall not rely on any field examination, audit or
other report provided by Collateral Agent or its Related Persons (an “Collateral
Agent Report”). Each Lender further acknowledges that any Collateral Agent
Report (a) is provided to the Lenders solely as a courtesy, without
consideration, and based upon the understanding that such Lender will not rely
on such Collateral Agent Report, (b) was prepared by Collateral Agent or its
Related Persons based upon information provided by Borrower solely for
Collateral Agent’s own internal use, and (c) may not be complete and may not
reflect all information and findings obtained by Collateral Agent or its Related
Persons regarding the operations and condition of Borrower. Neither Collateral
Agent nor any of its Related Persons makes any representations or warranties of
any kind with respect to (i) any existing or proposed financing, (ii) the
accuracy or completeness of the information contained in any Collateral Agent
Report or in any related documentation, (iii) the scope or adequacy of
Collateral Agent’s and its Related Persons’ due diligence, or the presence or
absence of any errors or omissions contained in any Collateral Agent Report or
in any related documentation, and (iv) any work performed by Collateral Agent or
Collateral Agent’s Related Persons in connection with or using any Collateral
Agent Report or any related documentation. Neither Collateral Agent nor any of
its Related Persons shall have any duties or obligations in connection with or
as a result of any Lender receiving a copy of any Collateral Agent Report.
Without limiting the generality of the forgoing, neither Collateral Agent nor
any of its Related Persons shall have any responsibility for the accuracy or
completeness of any Collateral Agent Report, or the appropriateness of any
Collateral Agent Report for any Lender’s purposes, and shall have no duty or
responsibility to correct or update any Collateral Agent Report or disclose to
any Lender any other information not embodied in any Collateral Agent Report,
including any supplemental information obtained after the date of any Collateral
Agent Report. Each Lender releases, and agrees that it will not assert, any
claim against Collateral Agent or its Related Persons that in any way relates to
any Collateral Agent Report or arises out of any Lender having access to any
Collateral Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Collateral Agent and its Related Persons from all
claims, liabilities and expenses relating to a breach by any Lender arising out
of such Lender’s access to any Collateral Agent Report or any discussion of its
contents.
6.Indemnification. Each Lender agrees to reimburse Collateral Agent and each of
its Related Persons (to the extent not reimbursed by Borrower as required under
the Loan Documents (including pursuant to Section 12.2 of the Agreement))
promptly upon demand for its Pro Rata Share of any out-of-pocket costs and
expenses (including, without limitation, fees, charges and disbursements of
financial, legal and other advisors and any taxes or insurance paid in the name
of, or on behalf of, Borrower) incurred by Collateral Agent or any of its
Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, amendment, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to, its rights or responsibilities
under, any Loan Document. Each Lender further agrees to indemnify Collateral
Agent and each of its Related Persons (to the extent not reimbursed by Borrower
as required under the Loan Documents (including pursuant to Section 12.2 of the
Agreement)), ratably according to its Pro Rata Share, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(including, to the extent not indemnified by the applicable Lender, taxes,
interests and penalties imposed for not properly withholding or backup
withholding on payments made to or for the account of any Lender) that may be
imposed on, incurred by, or asserted against Collateral Agent or any of its
Related Persons in any matter relating to or arising out of, in connection with
or as a result of any Loan Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by Collateral Agent or any of its
Related Persons under or with respect to the foregoing; provided that no Lender
shall be liable to Collateral Agent or any of its Related Persons under this
Section 6 of this Exhibit B to the extent such liability has resulted from the
gross negligence or willful misconduct of Collateral Agent or, as the case may
be, such Related Person, as determined by a final non-appealable judgment of a
court of competent jurisdiction.




--------------------------------------------------------------------------------




To the extent required by any applicable Requirement of Law, Collateral Agent
may withhold from any payment to any Lender under a Loan Document an amount
equal to any applicable withholding tax. If the Internal Revenue Service or any
other Governmental Authority asserts a claim that Collateral Agent did not
properly withhold tax from amounts paid to or for the account of any Lender for
any reason, or if Collateral Agent reasonably determines that it was required to
withhold taxes from a prior payment to or for the account of any Lender but
failed to do so, such Lender shall promptly indemnify Collateral Agent fully for
all amounts paid, directly or indirectly, by Collateral Agent as tax or
otherwise, including penalties and interest, and together with all expenses
incurred by Collateral Agent. Collateral Agent may offset against any payment to
any Lender under a Loan Document, any applicable withholding tax that was
required to be withheld from any prior payment to such Lender but which was not
so withheld, as well as any other amounts for which Collateral Agent is entitled
to indemnification from such Lender under the immediately preceding sentence of
this Section 6 of this Exhibit B.
7.Successor Collateral Agent. Collateral Agent may resign at any time by
delivering notice of such resignation to the Lenders and Borrower, effective on
the date set forth in such notice or, if no such date is set forth therein, upon
the date such notice shall be effective, in accordance with the terms of this
Section 7 of this Exhibit B. If Collateral Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Collateral Agent.
If, after 30 days after the date of the retiring Collateral Agent’s notice of
resignation, no successor Collateral Agent has been appointed by the Required
Lenders and has accepted such appointment, then the retiring Collateral Agent
may, on behalf of the Lenders, appoint a successor Collateral Agent from among
the Lenders. Effective immediately upon its resignation, (a) the retiring
Collateral Agent shall be discharged from its duties and obligations under the
Loan Documents, (b) the Lenders shall assume and perform all of the duties of
Collateral Agent until a successor Collateral Agent shall have accepted a valid
appointment hereunder, (c) the retiring Collateral Agent and its Related Persons
shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such
retiring Collateral Agent was, or because such Collateral Agent had been,
validly acting as Collateral Agent under the Loan Documents, and (iv) subject to
its rights under Section 2(b) of this Exhibit B, the retiring Collateral Agent
shall take such action as may be reasonably necessary to assign to the successor
Collateral Agent its rights as Collateral Agent under the Loan Documents.
Effective immediately upon its acceptance of a valid appointment as Collateral
Agent, a successor Collateral Agent shall succeed to, and become vested with,
all the rights, powers, privileges and duties of the retiring Collateral Agent
under the Loan Documents.
8.Release of Collateral. Each Lender hereby consents to the release and hereby
directs Collateral Agent to release (or in the case of clause (b)(ii) below,
release or subordinate) the following:
(a)any Guarantor if all of the stock of such Subsidiary owned by Borrower is
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a valid waiver or consent), to the extent that, after
giving effect to such transaction, such Subsidiary would not be required to
guaranty any Obligations pursuant to any Loan Document; and
(b)any Lien held by Collateral Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold or otherwise disposed of by Borrower in
a transaction permitted by the Loan Documents (including pursuant to a valid
waiver or consent), (ii) any Collateral subject to a Lien that is expressly
permitted under clause (c) of the definition of the term “Permitted Lien” and
(iii) all of the Collateral and Borrower, upon (A) termination of all of the
Term Loan Commitments, (B) the payment in full in cash of all of the Obligations
(other than (a) inchoate indemnity obligations and (b) other obligations that
survive termination of this Agreement, in each case, for which no claim has been
made), and (C) to the extent requested by Collateral Agent, receipt by
Collateral Agent and Lenders of liability releases from Borrower in form and
substance acceptable to Collateral Agent (the satisfaction of the conditions in
this clause (iii), the “Termination Date”).
9.Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under any applicable Requirement of Law and not by way of limitation of
any such rights, upon the occurrence and during the continuance of any Event of
Default and subject to Section 10(d) of this Exhibit B, each Lender is hereby
authorized at any time or from time to time upon the direction of Collateral
Agent, without notice to Borrower or any other Person, any such notice being
hereby expressly waived, to setoff and to appropriate and to apply any and all
balances held by it at any of its offices for the account of Borrower
(regardless of whether such balances are then due to Borrower) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of Borrower against and on account of any
of the Obligations that are not paid when due. Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares of the
Obligations. Borrower agrees, to the fullest extent permitted by law, that (a)
any Lender may exercise its right to offset with respect to amounts in excess of
its Pro Rata Share of the Obligations and may purchase participations in
accordance with the preceding sentence and (b) any Lender so purchasing a
participation in the Term Loans made or other Obligations held by other Lenders
or holders may exercise all rights of offset, bankers’ liens, counterclaims or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Term Loans and the other Obligations in the
amount of such participation. Notwithstanding the foregoing, if all or any
portion of the offset amount or payment otherwise received is thereafter
recovered from the Lender that has exercised the right of offset, the purchase
of participations by that Lender shall be rescinded and the purchase price
restored without interest.




--------------------------------------------------------------------------------




10.Advances; Payments; Non-Funding Lenders; Actions in Concert.
(a)Advances; Payments. If Collateral Agent receives any payment with respect to
a Term Loan for the account of the Lenders on or prior to 2:00 p.m. (New York
time) on any Business Day, Collateral Agent shall pay to each applicable Lender
such Lender’s Pro Rata Share of such payment on such Business Day. If Collateral
Agent receives any payment with respect to a Term Loan for the account
of Lenders after 2:00 p.m. (New York time) on any Business Day, Collateral Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on the next Business Day.
(b)Return of Payments.
(i)If Collateral Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Collateral Agent or on behalf of from Borrower and such related payment is not
received by Collateral Agent, then Collateral Agent will be entitled to recover
such amount (including interest accruing on such amount at the rate otherwise
applicable to such Obligation) from such Lender on demand without setoff,
counterclaim or deduction of any kind.
(ii)If Collateral Agent determines at any time that any amount received by
Collateral Agent under any Loan Document must be returned to Borrower or paid to
any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of any Loan Document, Collateral
Agent will not be required to distribute any portion thereof to any Lender. In
addition, each Lender will repay to Collateral Agent on demand any portion of
such amount that Collateral Agent has distributed to such Lender, together with
interest at such rate, if any, as Collateral Agent is required to pay to
Borrower or such other Person, without setoff, counterclaim or deduction of any
kind and Collateral Agent will be entitled to set off against future
distributions to such Lender any such amounts (with interest) that are not
repaid on demand.
(c)Non-Funding Lenders.
(i)Unless Collateral Agent shall have received notice from a Lender prior to the
date of any Term Loan that such Lender will not make available to Collateral
Agent such Lender’s Pro Rata Share of such Term Loan, Collateral Agent may
assume that such Lender will make such amount available to it on the date of
such Term Loan in accordance with Section 2(b) of this Exhibit B, and Collateral
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available a corresponding amount for the account of Borrower on such date.
If and to the extent that such Lender shall not have made such amount available
to Collateral Agent, such Lender and Borrower severally agree to repay to
Collateral Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the day such amount is made available to
Borrower until the day such amount is repaid to Collateral Agent, at a rate per
annum equal to the interest rate applicable to the Obligation that would have
been created when Collateral Agent made available such amount to Borrower had
such Lender made a corresponding payment available. If such Lender shall repay
such corresponding amount to Collateral Agent, the amount so repaid shall
constitute such Lender’s portion of such Term Loan for purposes of this
Agreement.
(ii)To the extent that any Lender has failed to fund any Term Loan or any other
payments required to be made by it under the Loan Documents after any such Term
Loan is required to be made or such payment is due (a “Non-Funding Lender”),
Collateral Agent shall be entitled to set off the funding short-fall against
that Non-Funding Lender’s Pro Rata Share of all payments received from or on
behalf of Borrower thereunder. The failure of any Non‑Funding Lender to make any
Term Loan or any payment required by it hereunder shall not relieve any other
Lender (each such other Lender, an “Other Lender”) of its obligations to make
such Term Loan, but neither any Other Lender nor Collateral Agent shall be
responsible for the failure of any Non-Funding Lender to make such Term Loan or
make any other payment required hereunder. Notwithstanding anything set forth
herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be included in the calculation of “Required Lenders” hereunder) for
any voting or consent rights under or with respect to any Loan Document. At
Borrower’s request, Collateral Agent or a Person reasonably acceptable to
Collateral Agent shall have the right with Collateral Agent’s consent and in
Collateral Agent’s sole discretion (but Collateral Agent or any such Person
shall have no obligation) to purchase from any Non-Funding Lender, and each
Lender agrees that if it becomes a Non-Funding Lender it shall, at Collateral
Agent’s request, sell and assign to Collateral Agent or such Person, all of the
Term Loan Commitment (if any), and all of the outstanding Term Loan of that
Non-Funding Lender for an amount equal to the aggregate outstanding principal
balance of the Term Loan held by such Non-Funding Lender and all accrued
interest with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed assignment agreement in form and
substance reasonably satisfactory to, and acknowledged by, Collateral Agent.
(d)Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of any Loan
Document (including exercising any rights of setoff) without first obtaining the
prior written consent of Collateral Agent or Required Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under any
Loan Document shall be taken in concert and at the direction or with the consent
of Collateral Agent or Required Lenders.














--------------------------------------------------------------------------------








EXHIBIT C


Loan Payment Request Form


Fax To: (212) 993-1698    Date: _____________________


Loan Payment:
[_______________________]


From Account #________________________________    To Account
#__________________________________________________
(Deposit Account #)                        (Loan Account #)
Principal $____________________________________    and/or Interest
$________________________________________________


Authorized Signature:        Phone Number:     
Print Name/Title:     




Loan Advance:


Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.


From Account #________________________________    To Account
#__________________________________________________
(Loan Account #)                        (Deposit Account #)


Amount of Advance $___________________________


All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:


Authorized Signature:        Phone Number:     
Print Name/Title:     


Outgoing Wire Request:
Complete only if all or a portion of funds from the loan advance above is to be
wired.




Beneficiary Name: _____________________________        Amount of Wire: $    
Beneficiary Bank: ______________________________        Account Number:     
City and State:     


Beneficiary Bank Transit (ABA) #:         Beneficiary Bank Code (Swift, Sort,
Chip, etc.):     
(For International Wire Only)
Intermediary Bank:         Transit (ABA) #:     
For Further Credit to:     


Special Instruction:     
By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).


Authorized Signature: ___________________________    2nd Signature (if
required): _______________________________________
Print Name/Title: ______________________________    Print Name/Title:
______________________________________________
Telephone #:                     Telephone #:            ]






--------------------------------------------------------------------------------




EXHIBIT D


Compliance Certificate
TO:
SOLAR CAPITAL LTD., as Collateral Agent and Lender
FROM:
ACHAOGEN, INC.

The undersigned authorized officer (“Officer”) of Achaogen, Inc. (“Borrower”),
hereby certifies solely in his/her capacity as an officer of Borrower and not in
his/her individual capacity, that in accordance with the terms and conditions of
the Loan and Security Agreement dated as of August __, 2015, by and among
Borrower, Collateral Agent, and the Lenders from time to time party thereto (the
“Loan Agreement;” capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Loan Agreement),
(a)    Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below;
(b)    There are no Defaults or Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;
(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year‑end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.
 
Reporting Covenant
Requirement
Actual
Complies
1)
Financial statements
Monthly within 30 days (45 days for the last month of each quarter)
 
Yes
No
N/A
2)
Annual (CPA Audited) statements
Within 180 days after FYE
 
Yes
No
N/A
3)
Annual Financial Projections/Budget (prepared on a monthly basis)
Within 10 days of approval (7 days for revisions)
 
Yes
No
N/A
4)
Account statements for each Collateral Account
Monthly within 30 days
 
Yes
No
N/A
5)
Compliance Certificate
Monthly within 30 days
 
Yes
No
N/A
6)
IP notice (events reasonably expected to materially and adversely affect value
of IP or result in MAC)
When required
 
Yes
No
N/A







--------------------------------------------------------------------------------




Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No





Other Matters


1)
Have there been any changes in Key Persons since the last Compliance
Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new or pending claims or causes of action against Borrower
that involve more than Three Hundred Fifty Thousand Dollars ($350,000.00)?
Yes
No
 
 
 
 
4)
Has Borrower provided the Collateral Agent with all notices required to be
delivered under Sections 6.2(a) and 6.2(b) of the Loan Agreement?
Yes
No
5)
With respect to each Foreign Subsidiary, do any hold assets worth One Hundred
Thousand Dollars ($100,000) or more in book value?
Yes
No
6)
If the answer to question 5 is Yes, has the Company provided certificates
representing a pledge of 65% of the stock, units or other evidence of ownership
held by Borrower or Guarantor of such Foreign Subsidiary?
Yes
No
7)
Have you entered into a Material Agreement since the last Compliance
Certificate?
Yes
No
 
[If yes, provide]
 
 



Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)






ACHAOGEN, INC.


By:                 
Name:                 
Title:                 


Date:


                    
COLLATERAL AGENT USE ONLY
 
 
Received by:
Date:
 
 
Verified by:
Date:
 
 
Compliance Status:YesNo







--------------------------------------------------------------------------------




EXHIBIT E
CORPORATE BORROWING CERTIFICATE
Borrower:
ACHAOGEN, INC.
Date: August 5, 2015
Lender:
SOLAR CAPITAL LTD., as Collateral Agent and Lender
 



I hereby certify, solely in my capacity as an officer of Borrower and not in my
individual capacity, as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.
3.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Amended and Restated Certificate
of Incorporation (including amendments), as filed with the Secretary of State of
the state in which Borrower is incorporated as set forth in paragraph 2 above;
and (ii) Borrower’s Amended and Restated Bylaws. Neither such Amended and
Restated Certificate of Incorporation nor such Amended and Restated Bylaws have
been amended, annulled, rescinded, revoked or supplemented, and such Amended and
Restated Certificate of Incorporation and such Amended and Restated Bylaws
remain in full force and effect as of the date hereof.
4.    The following resolutions were duly and validly adopted by Borrower’s
board of directors (or a duly authorized committee thereof) at a duly held
meeting of such directors (or pursuant to a unanimous written consent or other
authorized corporate action). Such resolutions are in full force and effect as
of the date hereof and have not been in any way modified, repealed, rescinded,
amended or revoked, and the Lenders may rely on them until each Lender receives
written notice of revocation from Borrower.


[Balance of Page Intentionally Left Blank]






--------------------------------------------------------------------------------






Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
Title
Signature
Authorized to Add or Remove Signatories
Kenneth J. Hillan
President and Chief Executive Officer
/s/ Kenneth J. Hillan
☒
Derek A. Bertocci
Senior Vice President and Chief Financial Officer
/s/ Derek A. Bertocci
□
 
 
 
□
 
 
 
□

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.
Resolved Further, that such individuals may, on behalf of Borrower:
Borrow Money. Borrow money from the Lenders.
Execute Loan Documents. Execute loan documents any Lender requires.
Grant Security. Grant Collateral Agent a security interest in any of Borrower’s
assets (excluding intellectual property).
Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.
Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.
Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


[Balance of Page Intentionally Left Blank]














--------------------------------------------------------------------------------






5.    The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.
 
 
By: /s/ Derek A. Bertocci
 
 
Name: Derek A. Bertocci
 
 
Title: Senior Vice President, Chief Financial Officer and Assistant Secretary



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the President and Chief Executive Officer of Borrower, hereby certify as to
paragraphs 1 through 5 above, as Chief Executive Officer on the date set forth
above.
 
 
By: /s/ Kenneth J. Hillan
 
 
Name: Kenneth J. Hillan
 
 
Title: President and Chief Executive Officer





--------------------------------------------------------------------------------






Exhibit A


Amended and Restated Certificate of Incorporation


AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
ACHAOGEN, INC.
Achaogen, Inc., a corporation organized and existing under the General
Corporation Law of the State of Delaware (the “Delaware General Corporation
Law”), hereby certifies as follows:
ONE: The name of this corporation is Achaogen, Inc. This corporation was
originally incorporated under the name “VVII NewCo 2003, Inc.” and the original
certificate of incorporation of this corporation was filed with the Secretary of
State of the State of Delaware on November 26, 2002.
TWO: This Amended and Restated Certificate of Incorporation, which restates and
further amends the provisions of this corporation’s certificate of
incorporation, has been duly adopted in accordance with the provisions of
Sections 242, 245 and 228 of the Delaware General Corporation Law.
THREE: The certificate of incorporation of this corporation is hereby amended
and restated in its entirety as follows:
ARTICLE I
The name of the corporation is Achaogen, Inc. (the “Corporation”).
ARTICLE II
The address of the Corporation’s registered office in the State of Delaware is
1209 Orange Street, in the City of Wilmington, County of New Castle, 19801. The
name of its registered agent at such address is The Corporation Trust Company.
ARTICLE III
The purpose of the Corporation is to engage in any lawful act or activity for
which a corporation may be organized under the Delaware General Corporation Law.
ARTICLE IV
A. This Corporation is authorized to issue two classes of capital stock which
shall be designated, respectively, “Common Stock” and “Preferred Stock.” The
total number of shares that the Corporation is authorized to issue is Three
Hundred Million (300,000,000), of which Two Hundred Ninety Million (290,000,000)
shares shall be Common Stock and Ten Million (10,000,000) shares shall be
Preferred Stock. The Common Stock shall have a par value of $0.001 per share and
the Preferred Stock shall have a par value of $0.001 per share. Subject to the
rights of the holders of any series of Preferred Stock, the number of authorized
shares of any of the Common Stock or Preferred Stock may be increased or
decreased (but not below the number of shares thereof then outstanding) by the
affirmative vote of the holders of a majority in voting power of the stock of
the Corporation with the power to vote thereon irrespective of the provisions of
Section 242(b)(2) of the Delaware General Corporation Law, and no vote of the
holders of any of the Common Stock or Preferred Stock voting separately as a
class shall be required therefor.
B. Shares of Preferred Stock may be issued from time to time in one or more
series. The Board of Directors of the Corporation (the “Board of Directors”) is
hereby authorized to provide from time to time by resolution or resolutions for
the creation and issuance, out of the authorized and unissued shares of
Preferred Stock, of one or more series of Preferred Stock by




--------------------------------------------------------------------------------




filing a certificate (a “Certificate of Designation”) pursuant to the Delaware
General Corporation Law, setting forth such resolution and, with respect to each
such series, establishing the designation of such series and the number of
shares to be included in such series and fixing the voting powers (full or
limited, or no voting power), preferences and relative, participating, optional
or other special rights, and the qualifications, limitations and restrictions
thereof, of the shares of each such series. Unless otherwise provided in the
Certificate of Designation establishing a series of Preferred Stock, the Board
of Directors may, by resolution or resolutions, increase or decrease (but not
below the number of shares of such series then outstanding) the number of shares
of such series and, if the number of shares of such series shall be so
decreased, the shares constituting such decrease shall resume the status that
they had prior to the adoption of the resolution originally fixing the number of
shares of such series.
ARTICLE V
For the management of the business and for the conduct of the affairs of the
Corporation it is further provided that:
A.    (1) The management of the business and the conduct of the affairs of the
Corporation shall be vested in the Board of Directors. The number of directors
which shall constitute the whole Board of Directors shall be fixed exclusively
by one or more resolutions adopted from time to time by the Board of Directors.
(2) Other than any directors elected by the separate vote of the holders of one
or more series of Preferred Stock, the Board of Directors shall be and is
divided into three classes, designated as Class I, Class II and Class III, as
nearly equal in number as possible. Directors shall be assigned to each class in
accordance with a resolution or resolutions adopted by the Board of Directors.
At the first annual meeting of stockholders following the effectiveness of this
Amended and Restated Certificate of Incorporation (the “Qualifying Record
Date”), the term of office of the Class I directors shall expire and Class I
directors shall be elected for a full term of three years. At the second annual
meeting of stockholders following the Qualifying Record Date, the term of office
of the Class II directors shall expire and Class II directors shall be elected
for a full term of three years. At the third annual meeting of stockholders
following the Qualifying Record Date, the term of office of the Class III
directors shall expire and Class III directors shall be elected for a full term
of three years. Subject to the special rights of the holders of one or more
series of Preferred Stock to elect directors, at each succeeding annual meeting
of stockholders, directors shall be elected for a full term of three years to
succeed the directors of the class whose terms expire at such annual meeting.
Notwithstanding the foregoing provisions of this Article V(A), each director
shall serve until his or her successor is duly elected and qualified or until
his or her earlier death, resignation, disqualification, retirement or removal.
No decrease in the number of directors constituting the Board of Directors shall
shorten the term of any incumbent director.
(3) Subject to the special rights of the holders of one or more series of
Preferred Stock to elect directors, the Board of Directors or any individual
director may be removed from office at any time, but only for cause and only by
the affirmative vote of the holders of sixty-six and two-thirds percent
(66-2/3%) of the voting power of all the then outstanding shares of voting stock
of the Corporation with the power to vote at an election of directors (the
“Voting Stock”).
(4) Subject to the special rights of the holders of one or more series of
Preferred Stock to elect directors, any vacancies on the Board of Directors
resulting from death, resignation, disqualification, retirement, removal or
other causes and any newly created directorships resulting from any increase in
the number of directors shall, unless the Board of Directors determines by
resolution that any such vacancies or newly created directorships shall be
filled by the stockholders, and except as otherwise provided by law, be filled
only by the affirmative vote of a majority of the directors then in office, even
though less than a quorum, or by a sole remaining director, and shall not be
filled by the stockholders. Any director appointed in accordance with the
preceding sentence shall hold office for a term that shall coincide with the
remaining term of the class to which the director shall have been appointed and
until such director’s successor shall have been elected and qualified or until
his or her earlier death, resignation, disqualification, retirement or removal.
B.    (1) In furtherance and not in limitation of the powers conferred by
statute, the Board of Directors is expressly authorized to make, alter or repeal
Bylaws of the Corporation. In addition to any vote of the holders of any class
or series of stock of the Corporation required by applicable law or by this
Amended and Restated Certificate of Incorporation (including any Certificate of
Designation in respect of one or more series of Preferred Stock), the adoption,
amendment or repeal of the Bylaws of the Corporation by the stockholders of the
Corporation shall require the affirmative vote of the holders of at least
sixty-six and two-thirds percent (66- 2∕3%) of the voting power of all the
then-outstanding shares of the Voting Stock, voting together as a single class.
(2) The directors of the Corporation need not be elected by written ballot
unless the Bylaws so provide.




--------------------------------------------------------------------------------




ARTICLE VI
A. Subject to the rights of the holders of any series of Preferred Stock, any
action required or permitted to be taken by the stockholders of the Corporation
must be effected at a duly called annual or special meeting of the stockholders
of the Corporation, and the taking of any action by written consent of the
stockholders in lieu of a meeting of the stockholders is specifically denied.
B. Special meetings of the stockholders of the Corporation may be called, for
any purpose or purposes, at any time by the Board of Directors, the Chairperson
of the Board of Directors, the Chief Executive Officer or the President (in the
absence of a Chief Executive Officer), but such special meetings may not be
called by stockholders or any other person or persons.
C. Advance notice of stockholder nominations for the election of directors and
of other business proposed to be brought by stockholders before any meeting of
the stockholders of the Corporation shall be given in the manner provided in the
Bylaws of the Corporation.
ARTICLE VII
A. To the maximum extent permitted by the Delaware General Corporation Law, as
the same exists or as may hereafter be amended, a director of the Corporation
shall not be personally liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as a director. If the Delaware
General Corporation Law is amended after approval by the stockholders of this
Article VII to authorize corporate action further eliminating or limiting the
personal liability of directors, then the liability of a director of the
Corporation shall be eliminated or limited to the fullest extent permitted by
the Delaware General Corporation Law as so amended.
B. The Corporation, to the fullest extent permitted by law, may indemnify and
advance expenses to any person made or threatened to be made a party to an
action, suit or proceeding, whether criminal, civil, administrative or
investigative, by reason of the fact that he or she, or his or her testator or
intestate, is or was a director, officer, employee or agent of the Corporation
or any predecessor of the Corporation, or serves or served at any other
enterprise as a director, officer, employee or agent at the request of the
Corporation or any predecessor to the Corporation.
C. Neither any amendment nor repeal of this Article VII, nor the adoption by
amendment of this certificate of incorporation of any provision inconsistent
with this Article VII, shall eliminate or reduce the effect of this Article VII
in respect of any matter occurring, or any action or proceeding accruing or
arising (or that, but for this Article VII, would accrue or arise) prior to such
amendment or repeal or adoption of an inconsistent provision.
ARTICLE VIII
Unless the Corporation consents in writing to the selection of an alternate
forum, the Court of Chancery of the State of Delaware shall, to the fullest
extent permitted by applicable law, be the sole and exclusive forum for (i) any
derivative action or proceeding brought on behalf of the Corporation, (ii) any
action asserting a claim of breach of a fiduciary duty owed by any director,
officer or other employee of the Corporation to the Corporation or the
Corporation’s stockholders, (iii) any action asserting a claim against the
Corporation or any director, officer or other employee of the Corporation
arising pursuant to any provision of the Delaware General Corporation Law or
this Amended and Restated Certificate of Incorporation or the Bylaws of the
Corporation, (iv) any action to interpret, apply, enforce or determine the
validity of this Amended and Restated Certificate of Incorporation or the Bylaws
of the Corporation, or (v) any action asserting a claim against the Corporation
or any director, officer or other employee of the Corporation governed by the
internal affairs doctrine. To the fullest extent permitted by law, any person
purchasing or otherwise acquiring any interest in shares of capital stock of the
Corporation shall be deemed to have notice of and consented to the provisions of
this Article VIII. If any provision or provisions of this Article VIII shall be
held to be invalid, illegal or unenforceable as applied to any person or entity
or circumstance for any reason whatsoever, then, to the fullest extent permitted
by law, the validity, legality and enforceability of such provisions in any
other circumstance and of the remaining provisions of this Article VIII
(including, without limitation, each portion of any sentence of this
Article VIII containing any such provision held to be invalid, illegal or
unenforceable that is not itself held to be invalid, illegal or unenforceable)
and the application of such provision to other persons or entities and
circumstances shall not in any way be affected or impaired thereby.
ARTICLE IX
Notwithstanding any other provisions of this Amended and Restated Certificate of
Incorporation or any provision of law which might otherwise permit a lesser vote
or no vote, but in addition to any affirmative vote of the holders of any
particular class or series of the Voting Stock required by law or by this
Amended and Restated Certificate of Incorporation (including any Certificate of
Designation in respect of one or more series of Preferred Stock), the
affirmative vote of the holders of at least sixty-six and




--------------------------------------------------------------------------------




two-thirds percent (66-2/3%) of the voting power of all of the then-outstanding
shares of the Voting Stock, voting together as a single class, shall be required
to alter, amend or repeal Articles V, VI, VII, VIII and IX.
* * * *
FOUR: This Amended and Restated Certificate of Incorporation shall be effective
as of 9:00 a.m. Eastern Time on March 17, 2014.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated
Certificate of Incorporation to be executed by its duly authorized officer on
this 14th day of March, 2014.
Achaogen, Inc.
By:     /s/ Kenneth J. Hillan
Kenneth J. Hillan
President and Chief Executive Officer
















--------------------------------------------------------------------------------




EXHIBIT B


Amended and Restated Bylaws
 
AMENDED AND RESTATED BYLAWS OF
ACHAOGEN, INC.
(a Delaware corporation)
TABLE OF CONTENTS
Page
ARTICLE I - CORPORATE OFFICES    1
1.1
REGISTERED OFFICE    1

1.2
OTHER OFFICES    1

ARTICLE II - MEETINGS OF STOCKHOLDERS    1
2.1
PLACE OF MEETINGS    1

2.2
ANNUAL MEETING    1

2.3
SPECIAL MEETING    1

2.4
ADVANCE NOTICE PROCEDURES FOR BUSINESS BROUGHT BEFORE A MEETING    2

2.5
ADVANCE NOTICE PROCEDURES FOR NOMINATIONS OF DIRECTORS.    5

2.6
NOTICE OF STOCKHOLDERS’ MEETINGS    8

2.7
MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE    8

2.8
QUORUM    9

2.9
ADJOURNED MEETING; NOTICE    9

2.10
CONDUCT OF BUSINESS    9

2.11
VOTING    9

2.12
STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING    10

2.13
RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS    10

2.14
PROXIES    10

2.15
LIST OF STOCKHOLDERS ENTITLED TO VOTE    11

2.16
INSPECTORS OF ELECTION    11

ARTICLE III - DIRECTORS    12
3.1
POWERS    12

3.2
NUMBER OF DIRECTORS    12

3.3
ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS    12

3.4
RESIGNATION AND VACANCIES    12

3.5
PLACE OF MEETINGS; MEETINGS BY TELEPHONE    13

3.6
REGULAR MEETINGS    13

3.7
SPECIAL MEETINGS; NOTICE    13

3.8
QUORUM    14

3.9
BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING    14

3.10
FEES AND COMPENSATION OF DIRECTORS    14

3.11
REMOVAL OF DIRECTORS    14

ARTICLE IV - COMMITTEES    14




--------------------------------------------------------------------------------




4.1
COMMITTEES OF DIRECTORS    14

4.2
COMMITTEE MINUTES    15

4.3
MEETINGS AND ACTION OF COMMITTEES    15

ARTICLE V - OFFICERS    15
5.1
OFFICERS    15

5.2
APPOINTMENT OF OFFICERS    16

5.3
SUBORDINATE OFFICERS    16

5.4
REMOVAL AND RESIGNATION OF OFFICERS    16

5.5
VACANCIES IN OFFICES    16

5.6
REPRESENTATION OF SHARES OF OTHER CORPORATIONS    16

5.7
AUTHORITY AND DUTIES OF OFFICERS    16

ARTICLE VI - RECORDS AND REPORTS    17
6.1
MAINTENANCE AND INSPECTION OF RECORDS    17

6.2
INSPECTION BY DIRECTORS    17

ARTICLE VII - GENERAL MATTERS    17
7.1
EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS    17

7.2
STOCK CERTIFICATES; PARTLY PAID SHARES    17

7.3
SPECIAL DESIGNATION ON CERTIFICATES    18

7.4
LOST CERTIFICATES    18

7.5
CONSTRUCTION; DEFINITIONS    18

7.6
DIVIDENDS    19

7.7
FISCAL YEAR    19

7.8
SEAL    19

7.9
TRANSFER OF STOCK    19

7.10
STOCK TRANSFER AGREEMENTS    19

7.11
REGISTERED STOCKHOLDERS    19

7.12
WAIVER OF NOTICE    20

ARTICLE VIII - NOTICE BY ELECTRONIC TRANSMISSION    20
8.1
NOTICE BY ELECTRONIC TRANSMISSION    20

8.2
DEFINITION OF ELECTRONIC TRANSMISSION    21

ARTICLE IX - INDEMNIFICATION    21
9.1
INDEMNIFICATION OF DIRECTORS AND OFFICERS    21

9.2
INDEMNIFICATION OF OTHERS    21

9.3
PREPAYMENT OF EXPENSES    22

9.4
DETERMINATION; CLAIM    22

9.5
NON-EXCLUSIVITY OF RIGHTS    22

9.6
INSURANCE    22

9.7
OTHER INDEMNIFICATION    22

9.8
CONTINUATION OF INDEMNIFICATION    22

ARTICLE X - AMENDMENTS    23




--------------------------------------------------------------------------------




AMENDED AND RESTATED
BYLAWS OF
ACHAOGEN, INC.
    
    
ARTICLE I - CORPORATE OFFICES
1.1 REGISTERED OFFICE.
The registered office of Achaogen, Inc. (the “Corporation”) shall be fixed in
the Corporation’s certificate of incorporation, as the same may be amended from
time to time (the “certificate of incorporation”).
1.2 OTHER OFFICES.
The Corporation’s board of directors (the “Board”) may at any time establish
other offices at any place or places where the Corporation is qualified to do
business.
ARTICLE II - MEETINGS OF STOCKHOLDERS
2.1 PLACE OF MEETINGS.
Meetings of stockholders shall be held at any place, within or outside the State
of Delaware, designated by the Board. The Board may, in its sole discretion,
determine that a meeting of stockholders shall not be held at any place, but may
instead be held solely by means of remote communication as authorized by
Section 211(a)(2) of the General Corporation Law of the State of Delaware (the
“DGCL”). In the absence of any such designation or determination, stockholders’
meetings shall be held at the Corporation’s principal executive office.
2.2 ANNUAL MEETING.
The Board shall designate the date and time of the annual meeting. At the annual
meeting, directors shall be elected and other proper business properly brought
before the meeting in accordance with Section 2.4 may be transacted.
2.3 SPECIAL MEETING.
Except as otherwise provided by the certificate of incorporation, a special
meeting of the stockholders may be called at any time by the Board, chairperson
of the Board, chief executive officer or president (in the absence of a chief
executive officer), but such special meetings may not be called by any other
person or persons.
No business may be transacted at such special meeting other than the business
specified in such notice to stockholders. Nothing contained in this paragraph of
this Section 2.3 shall be construed as limiting, fixing, or affecting the time
when a meeting of stockholders called by action of the Board may be held.
2.4 ADVANCE NOTICE PROCEDURES FOR BUSINESS BROUGHT BEFORE A MEETING.
(i) At an annual meeting of the stockholders, only such business shall be
conducted as shall have been properly brought before the meeting. To be properly
brought before an annual meeting, business must be (a) specified in a notice of
meeting given by or at the direction of the Board, (b) if not specified in a
notice of meeting, otherwise brought before the meeting by or at the direction
of the Board or the chairperson of the Board, or (c) otherwise properly brought
before the meeting by a stockholder present in person who (A)(1) was a
beneficial owner of shares of the Corporation both at the time of giving the
notice provided for in this Section 2.4 and at the time of the meeting, (2) is
entitled to vote at the meeting and (3) has complied with this Section 2.4 in
all applicable respects, or (B) properly made such proposal in accordance with
Rule 14a-8 under the Securities Exchange Act




--------------------------------------------------------------------------------




of 1934, as amended, and the rules and regulations promulgated thereunder (as so
amended and inclusive of such rules and regulations, the “Exchange Act”). The
foregoing clause (c) shall be the exclusive means for a stockholder to propose
business to be brought before an annual meeting of the stockholders. The only
matters that may be brought before a special meeting are the matters specified
in the notice of meeting given by or at the direction of the person calling the
meeting pursuant to Section 2.3 of these bylaws, and stockholders shall not be
permitted to propose business to be brought before a special meeting of the
stockholders. For purposes of this Section 2.4, “present in person” shall mean
that the stockholder proposing that the business be brought before the annual
meeting of the Corporation, or, if the proposing stockholder is not an
individual, a qualified representative of such proposing stockholder, appear at
such annual meeting. A “qualified representative” of such proposing stockholder
shall be, if such proposing stockholder is (x) a general or limited partnership,
any general partner or person who functions as a general partner of the general
or limited partnership or who controls the general or limited partnership, (y) a
corporation or a limited liability company, any officer or person who functions
as an officer of the corporation or limited liability company or any officer,
director, general partner or person who functions as an officer, director or
general partner of any entity ultimately in control of the corporation or
limited liability company or (z) a trust, any trustee of such trust.
Stockholders seeking to nominate persons for election to the Board must comply
with Section 2.5 of these bylaws, and this Section 2.4 shall not be applicable
to nominations except as expressly provided in Section 2.5 of these bylaws.
(ii) Without qualification, for business to be properly brought before an annual
meeting by a stockholder, the stockholder must (a) provide Timely Notice (as
defined below) thereof in writing and in proper form to the Secretary of the
Corporation and (b) provide any updates or supplements to such notice at the
times and in the forms required by this Section 2.4. To be timely, a
stockholder’s notice must be delivered to, or mailed and received at, the
principal executive offices of the Corporation not less than ninety (90) days
nor more than one hundred twenty (120) days prior to the one-year anniversary of
the preceding year’s annual meeting; provided, however, that if the date of the
annual meeting is more than thirty (30) days before or more than sixty (60) days
after such anniversary date, notice by the stockholder to be timely must be so
delivered, or mailed and received, not later than the ninetieth (90th) day prior
to such annual meeting or, if later, the tenth (10th) day following the day on
which public disclosure of the date of such annual meeting was first made (such
notice within such time periods, “Timely Notice”). In no event shall any
adjournment or postponement of an annual meeting or the announcement thereof
commence a new time period for the giving of Timely Notice as described above.
(iii) To be in proper form for purposes of this Section 2.4, a stockholder’s
notice to the Secretary shall set forth:
(a) As to each Proposing Person (as defined below), (A) the name and address of
such Proposing Person (including, if applicable, the name and address that
appear on the Corporation’s books and records); and (B) the class or series and
number of shares of the Corporation that are, directly or indirectly, owned of
record or beneficially owned (within the meaning of Rule 13d-3 under the
Exchange Act) by such Proposing Person, except that such Proposing Person shall
in all events be deemed to beneficially own any shares of any class or series of
the Corporation as to which such Proposing Person has a right to acquire
beneficial ownership at any time in the future (the disclosures to be made
pursuant to the foregoing clauses (A) and (B) are referred to as “Stockholder
Information”);
(b) As to each Proposing Person, (A) the full notional amount of any securities
that, directly or indirectly, underlie any “derivative security” (as such term
is defined in Rule 16a-1(c) under the Exchange Act) that constitutes a “call
equivalent position” (as such term is defined in Rule 16a-1(b) under the
Exchange Act) (“Synthetic Equity Position”) and that is, directly or indirectly,
held or maintained by such Proposing Person with respect to any shares of any
class or series of shares of the Corporation; provided that, for the purposes of
the definition of “Synthetic Equity Position,” the term “derivative security”
shall also include any security or instrument that would not otherwise
constitute a “derivative security” as a result of any feature that would make
any conversion, exercise or similar right or privilege of such security or
instrument becoming determinable only at some future date or upon the happening
of a future occurrence, in which case the determination of the amount of
securities into which such security or instrument would be convertible or
exercisable shall be made assuming that such security or instrument is
immediately convertible or exercisable at the time of such determination; and,
provided, further, that any Proposing Person satisfying the requirements of
Rule 13d-1(b)(1) under the Exchange Act (other than a Proposing Person that so
satisfies Rule 13d-1(b)(1) under the Exchange Act solely by reason of
Rule 13d-1(b)(1)(ii)(E)) shall not be deemed to hold or maintain the notional
amount of any securities that underlie a Synthetic Equity Position held by such
Proposing Person as a hedge with respect to a bona fide derivatives trade or
position of such Proposing Person arising in the ordinary course of such
Proposing Person’s business as a derivatives dealer, (B) any rights to dividends
on the shares of any class or series of shares of the Corporation owned
beneficially by such Proposing Person that are separated or separable from the
underlying shares of the Corporation, (C)(x) if such Proposing Person is (i) a
general or limited partnership, syndicate or other group, the identity of each
general partner and each person who functions as a general partner of the
general




--------------------------------------------------------------------------------




or limited partnership, each member of the syndicate or group and each person
controlling the general partner or member, (ii) a corporation or a limited
liability company, the identity of each officer and each person who functions as
an officer of the corporation or limited liability company, each person
controlling the corporation or limited liability company and each officer,
director, general partner and person who functions as an officer, director or
general partner of any entity ultimately in control of the corporation or
limited liability company or (iii) a trust, any trustee of such trust (each such
person or persons set forth in the preceding clauses (i), (ii) and (iii), a
“Responsible Person”), any fiduciary duties owed by such Responsible Person to
the equity holders or other beneficiaries of such Proposing Person and any
material interests or relationships of such Responsible Person that are not
shared generally by other record or beneficial holders of the shares of any
class or series of the Corporation and that reasonably could have influenced the
decision of such Proposing Person to propose such business to be brought before
the meeting, and (y) if such Proposing Person is a natural person, any material
interests or relationships of such natural person that are not shared generally
by other record or beneficial holders of the shares of any class or series of
the Corporation and that reasonably could have influenced the decision of such
Proposing Person to propose such business to be brought before the meeting,
(D) any material shares or any Synthetic Equity Position in any principal
competitor of the Corporation in any principal industry of the Corporation held
by such Proposing Persons, (E) a summary of any material discussions regarding
the business proposed to be brought before the meeting (x) between or among any
of the Proposing Persons or (y) between or among any Proposing Person and any
other record or beneficial holder of the shares of any class or series of the
Corporation (including their names), (F) any material pending or threatened
legal proceeding in which such Proposing Person is a party or material
participant involving the Corporation or any of its officers or directors, or
any affiliate of the Corporation, (G) any other material relationship between
such Proposing Person, on the one hand, and the Corporation, any affiliate of
the Corporation or any principal competitor of the Corporation, on the other
hand, (H) any direct or indirect material interest in any material contract or
agreement of such Proposing Person with the Corporation, any affiliate of the
Corporation or any principal competitor of the Corporation (including, in any
such case, any employment agreement, collective bargaining agreement or
consulting agreement) and (I) any other information relating to such Proposing
Person that would be required to be disclosed in a proxy statement or other
filing required to be made in connection with solicitations of proxies or
consents by such Proposing Person in support of the business proposed to be
brought before the meeting pursuant to Section 14(a) of the Exchange Act (the
disclosures to be made pursuant to the foregoing clauses (A) through (I) are
referred to as “Disclosable Interests”); provided, however, that Disclosable
Interests shall not include any such disclosures with respect to the ordinary
course business activities of any broker, dealer, commercial bank, trust company
or other nominee who is a Proposing Person solely as a result of being the
stockholder directed to prepare and submit the notice required by these bylaws
on behalf of a beneficial owner; and
(c) As to each item of business that the stockholder proposes to bring before
the annual meeting, (A) a brief description of the business desired to be
brought before the annual meeting, the reasons for conducting such business at
the annual meeting and any material interest in such business of each Proposing
Person, (B) the text of the proposal or business (including the text of any
resolutions proposed for consideration and in the event that such business
includes a proposal to amend the bylaws of the Corporation, the language of the
proposed amendment), (C) a reasonably detailed description of all agreements,
arrangements and understandings between or among any of the Proposing Persons or
between or among any Proposing Person and any other person or entity (including
their names) in connection with the proposal of such business by such
stockholder and (D) any other information relating to such item of business that
would be required to be disclosed in a proxy statement or other filing required
to be made in connection with solicitations of proxies in support of the
business proposed to be brought before the meeting pursuant to Section 14 (a) of
the Exchange Act; provided, however, that the disclosures required by this
Section 2.4(iii) shall not include any disclosures with respect to any broker,
dealer, commercial bank, trust company or other nominee who is a Proposing
Person solely as a result of being the stockholder directed to prepare and
submit the notice required by these bylaws on behalf of a beneficial owner.
(iv) For purposes of this Section 2.4, the term “Proposing Person” shall mean
(a) the stockholder providing the notice of business proposed to be brought
before an annual meeting, (b) the beneficial owner or beneficial owners, if
different, on whose behalf the notice of the business proposed to be brought
before the annual meeting is made and (c) any participant (as defined in
paragraphs (a)(ii)-(vi) of Instruction 3 to Item 4 of Schedule 14A) with such
stockholder in such solicitation or associate (within the meaning of Rule 12b-2
under the Exchange Act for the purposes of these bylaws) of such stockholder or
beneficial owner.
(v) A Proposing Person shall update and supplement its notice to the Corporation
of its intent to propose business at an annual meeting, if necessary, so that
the information provided or required to be provided in such notice pursuant to
this




--------------------------------------------------------------------------------




Section 2.4 shall be true and correct as of the record date for notice of the
meeting and as of the date that is ten (10) business days prior to the meeting
or any adjournment or postponement thereof, and such update and supplement shall
be delivered to, or mailed and received by, the Secretary at the principal
executive offices of the Corporation not later than five (5) business days after
the record date for notice of the meeting (in the case of the update and
supplement required to be made as of such record date), and not later than eight
(8) business days prior to the date for the meeting or, if practicable, any
adjournment or postponement thereof (and, if not practicable, on the first
practicable date prior to the date to which the meeting has been adjourned or
postponed) (in the case of the update and supplement required to be made as of
ten (10) business days prior to the meeting or any adjournment or postponement
thereof).
(vi) Notwithstanding anything in these bylaws to the contrary, no business shall
be conducted at an annual meeting that is not properly brought before the
meeting in accordance with this Section 2.4. The presiding officer of the
meeting shall, if the facts warrant, determine that the business was not
properly brought before the meeting in accordance with this Section 2.4, and if
he or she should so determine, he or she shall so declare to the meeting and any
such business not properly brought before the meeting shall not be transacted.
(vii) This Section 2.4 is expressly intended to apply to any business proposed
to be brought before an annual meeting of stockholders, other than any proposal
made in accordance with Rule 14a-8 under the Exchange Act and included in the
Corporation’s proxy statement. In addition to the requirements of this
Section 2.4 with respect to any business proposed to be brought before an annual
meeting, each Proposing Person shall comply with all applicable requirements of
the Exchange Act with respect to any such business. Nothing in this Section 2.4
shall be deemed to affect the rights of stockholders to request inclusion of
proposals in the Corporation’s proxy statement pursuant to Rule 14a-8 under the
Exchange Act.
(viii) For purposes of these bylaws, “public disclosure” shall mean disclosure
in a press release reported by a national news service or in a document publicly
filed by the Corporation with the Securities and Exchange Commission pursuant to
Sections 13, 14 or 15(d) of the Exchange Act.
2.5 ADVANCE NOTICE PROCEDURES FOR NOMINATIONS OF DIRECTORS.
(i) Nominations of any person for election to the Board at an annual meeting or
at a special meeting (but only if the election of directors is a matter
specified in the notice of meeting given by or at the direction of the person
calling such special meeting) may be made at such meeting only (a) by or at the
direction of the Board, including by any committee or persons authorized to do
so by the Board or these bylaws, or (b) by a stockholder present in person
(A) who was a beneficial owner of shares of the Corporation both at the time of
giving the notice provided for in this Section 2.5 and at the time of the
meeting, (B) is entitled to vote at the meeting and (C) has complied with this
Section 2.5 as to such notice and nomination.
The foregoing clause (b) shall be the exclusive means for a stockholder to make
any nomination of a person or persons for election to the Board at an annual
meeting or special meeting. For purposes of this Section 2.5, “present in
person” shall mean that the stockholder proposing that the business be brought
before the meeting of the Corporation, or, if the proposing stockholder is not
an individual, a qualified representative of such stockholder, appear at such
meeting. A “qualified representative” of such proposing stockholder shall be, if
such proposing stockholder is (x) a general or limited partnership, any general
partner or person who functions as a general partner of the general or limited
partnership or who controls the general or limited partnership, (y) a
corporation or a limited liability company, any officer or person who functions
as an officer of the corporation or limited liability company or any officer,
director, general partner or person who functions as an officer, director or
general partner of any entity ultimately in control of the corporation or
limited liability company or (z) a trust, any trustee of such trust.
(ii) Without qualification, for a stockholder to make any nomination of a person
or persons for election to the Board at an annual meeting, the stockholder must
(a) provide Timely Notice (as defined in Section 2.4(ii) of these bylaws)
thereof in writing and in proper form to the Secretary of the Corporation,
(b) provide the information with respect to such stockholder and its proposed
nominee as required by this Section 2.5, and (c) provide any updates or
supplements to such notice at the times and in the forms required by this
Section 2.5. Without qualification, if the election of directors is a matter
specified in the notice of meeting given by or at the direction of the person
calling such special meeting, then for a stockholder to make any nomination of a
person or persons for election to the Board at a special meeting, the
stockholder must (a) provide timely notice thereof in writing and in proper form
to the Secretary of the Corporation at the principal executive offices of the
Corporation, (b) provide the information with respect to such stockholder and
its proposed nominee as required by this Section 2.5, and (c) provide any
updates or supplements to such notice at the times and in the forms required by
this Section 2.5. To be timely, a stockholder’s notice for nominations to be
made at a special meeting must be delivered to, or mailed and received at, the
principal executive offices of the Corporation not earlier than the one hundred
twentieth (120th) day prior to such special meeting and not later than the
ninetieth (90th) day prior to such special meeting or, if later, the tenth
(10th) day following the day on which public disclosure (as defined in
Section 2.4(ix) of these bylaws) of the date of such special meeting was first
made. In no event shall any adjournment




--------------------------------------------------------------------------------




or postponement of an annual meeting or special meeting or the announcement
thereof commence a new time period for the giving of a stockholder’s notice as
described above.
(iii) To be in proper form for purposes of this Section 2.5, a stockholder’s
notice to the Secretary shall set forth:
(a) As to each Nominating Person (as defined below), the Stockholder Information
(as defined in Section 2.4(iii)(a) of these bylaws) except that for purposes of
this Section 2.5, the term “Nominating Person” shall be substituted for the term
“Proposing Person” in all places it appears in Section 2.4(iii)(a);
(b) As to each Nominating Person, any Disclosable Interests (as defined in
Section 2.4(iii)(b), except that for purposes of this Section 2.5 the term
“Nominating Person” shall be substituted for the term “Proposing Person” in all
places it appears in Section 2.4(iii)(b) and the disclosure with respect to the
business to be brought before the meeting in Section 2.4(iii)(b) shall be made
with respect to the election of directors at the meeting);
(c) As to each person whom a Nominating Person proposes to nominate for election
as a director, (A) all information with respect to such proposed nominee that
would be required to be set forth in a stockholder’s notice pursuant to this
Section 2.5 if such proposed nominee were a Nominating Person, (B) all
information relating to such proposed nominee that is required to be disclosed
in a proxy statement or other filings required to be made in connection with
solicitations of proxies for election of directors in a contested election
pursuant to Section 14(a) under the Exchange Act (including such proposed
nominee’s written consent to being named in the proxy statement as a nominee and
to serving as a director if elected), (C) a description of any direct or
indirect material interest in any material contract or agreement between or
among any Nominating Person, on the one hand, and each proposed nominee or his
or her respective associates or any other participants in such solicitation, on
the other hand, including, without limitation, all information that would be
required to be disclosed pursuant to Item 404 under Regulation S-K if such
Nominating Person were the “registrant” for purposes of such rule and the
proposed nominee were a director or executive officer of such registrant (the
disclosures to be made pursuant to the foregoing clauses (A) through (C) are
referred to as “Nominee Information”), and (D) a completed and signed
questionnaire, representation and agreement as provided in Section 2.5(vi); and
(d) The Corporation may require any proposed nominee to furnish such other
information (A) as may reasonably be required by the Corporation to determine
the eligibility of such proposed nominee to serve as an independent director of
the Corporation in accordance with the Corporation’s Corporate Governance
Guidelines or (B) that could be material to a reasonable stockholder’s
understanding of the independence or lack of independence of such proposed
nominee.
(iv) For purposes of this Section 2.5, the term “Nominating Person” shall mean
(a) the stockholder providing the notice of the nomination proposed to be made
at the meeting, (b) the beneficial owner or beneficial owners, if different, on
whose behalf the notice of the nomination proposed to be made at the meeting is
made and (c) any associate of such stockholder or beneficial owner or any other
participant in such solicitation.
(v) A stockholder providing notice of any nomination proposed to be made at a
meeting shall further update and supplement such notice, if necessary, so that
the information provided or required to be provided in such notice pursuant to
this Section 2.5 shall be true and correct as of the record date for notice of
the meeting and as of the date that is ten (10) business days prior to the
meeting or any adjournment or postponement thereof, and such update and
supplement shall be delivered to, or mailed and received by, the Secretary at
the principal executive offices of the Corporation not later than five
(5) business days after the record date for notice of the meeting (in the case
of the update and supplement required to be made as of such record date), and
not later than eight (8) business days prior to the date for the meeting or, if
practicable, any adjournment or postponement thereof (and, if not practicable,
on the first practicable date prior to the date to which the meeting has been
adjourned or postponed) (in the case of the update and supplement required to be
made as of ten (10) business days prior to the meeting or any adjournment or
postponement thereof).
(vi) To be eligible to be a nominee for election as a director of the
Corporation at an annual or special meeting, the proposed nominee must be
nominated in the manner prescribed in Section 2.5 and must deliver (in
accordance with the time period prescribed for delivery in a notice to such
proposed nominee given by or on behalf of the Board), to the Secretary at the
principal executive offices of the Corporation, (a) a completed written
questionnaire (in a form provided by the Corporation) with respect to the
background, qualifications, stock ownership and independence of such proposed
nominee and (b) a written representation and agreement (in form provided by the
Corporation) that such proposed nominee (A) is not and, if elected as a director
during his or her term of office, will not become a party to (1) any agreement,
arrangement or understanding with, and has not given and will not give any
commitment or assurance to, any person or entity as to how such proposed
nominee, if elected




--------------------------------------------------------------------------------




as a director of the Corporation, will act or vote on any issue or question (a
“Voting Commitment”) or (2) any Voting Commitment that could limit or interfere
with such proposed nominee’s ability to comply, if elected as a director of the
Corporation, with such proposed nominee’s fiduciary duties under applicable law,
(B) is not, and will not become a party to, any agreement, arrangement or
understanding with any person or entity other than the Corporation with respect
to any direct or indirect compensation or reimbursement for service as a
director and (C) if elected as a director of the Corporation, will comply with
all applicable corporate governance, conflict of interest, confidentiality,
stock ownership and trading and other policies and guidelines of the Corporation
applicable to directors and in effect during such person’s term in office as a
director (and, if requested by any proposed nominee, the Secretary of the
Corporation shall provide to such proposed nominee all such policies and
guidelines then in effect).
(vii) In addition to the requirements of this Section 2.5 with respect to any
nomination proposed to be made at a meeting, each Proposing Person shall comply
with all applicable requirements of the Exchange Act with respect to any such
nominations.
(viii) No proposed nominee shall be eligible for nomination as a director of the
Corporation unless such proposed nominee and the Nominating Person seeking to
place such proposed nominee’s name in nomination have complied with this
Section 2.5, as applicable. The presiding officer at the meeting shall, if the
facts warrant, determine that a nomination was not properly made in accordance
with this Section 2.5, and if he or she should so determine, he or she shall so
declare such determination to the meeting, the defective nomination shall be
disregarded and any ballots cast for the proposed nominee in question (but in
the case of any form of ballot listing other qualified nominees, only the
ballots case for the nominee in question) shall be void and of no force or
effect.
2.6 NOTICE OF STOCKHOLDERS’ MEETINGS.
Unless otherwise provided by law, the certificate of incorporation or these
bylaws, the notice of any meeting of stockholders shall be sent or otherwise
given in accordance with either Section 2.7 or Section 8.1 of these bylaws not
less than ten (10) nor more than sixty (60) days before the date of the meeting
to each stockholder entitled to vote at such meeting. The notice shall specify
the place, if any, date and hour of the meeting, the means of remote
communication, if any, by which stockholders and proxy holders may be deemed to
be present in person and vote at such meeting, and, in the case of a special
meeting, the purpose or purposes for which the meeting is called.
2.7 MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE.
Notice of any meeting of stockholders shall be deemed given:
(i) if mailed, when deposited in the U.S. mail, postage prepaid, directed to the
stockholder at his or her address as it appears on the Corporation’s records; or
(ii) if electronically transmitted as provided in Section 8.1 of these bylaws.
An affidavit of the secretary or an assistant secretary of the Corporation or of
the transfer agent or any other agent of the Corporation that the notice has
been given by mail or by a form of electronic transmission, as applicable,
shall, in the absence of fraud, be prima facie evidence of the facts stated
therein.
2.8 QUORUM.
Unless otherwise provided by law, the certificate of incorporation or these
bylaws, the holders of a majority in voting power of the stock issued and
outstanding and entitled to vote, present in person, or by remote communication,
if applicable, or represented by proxy, shall constitute a quorum for the
transaction of business at all meetings of the stockholders. If, however, a
quorum is not present or represented at any meeting of the stockholders, then
either (i) the chairperson of the meeting or (ii) a majority in voting power of
the stockholders entitled to vote at the meeting, present in person, or by
remote communication, if applicable, or represented by proxy, shall have power
to adjourn the meeting from time to time in the manner provided in Section 2.9
of these bylaws until a quorum is present or represented. At such adjourned
meeting at which a quorum is present or represented, any business may be
transacted that might have been transacted at the meeting as originally noticed.
2.9 ADJOURNED MEETING; NOTICE.
When a meeting is adjourned to another time or place, unless these bylaws
otherwise require, notice need not be given of the adjourned meeting if the
time, place, if any, thereof, and the means of remote communications, if any, by
which stockholders and proxy holders may be deemed to be present in person and
vote at such adjourned meeting are announced at the meeting at




--------------------------------------------------------------------------------




which the adjournment is taken. At the adjourned meeting, the Corporation may
transact any business which might have been transacted at the original meeting.
If the adjournment is for more than thirty (30) days, or if after the
adjournment a new record date is fixed for the adjourned meeting, a notice of
the adjourned meeting shall be given to each stockholder of record entitled to
vote at the meeting.
2.10 CONDUCT OF BUSINESS.
The chairperson of any meeting of stockholders shall determine the order of
business and the procedure at the meeting, including such regulation of the
manner of voting and the conduct of business.
2.11 VOTING.
The stockholders entitled to vote at any meeting of stockholders shall be
determined in accordance with the provisions of Section 2.13 of these bylaws,
subject to Section 217 (relating to voting rights of fiduciaries, pledgors and
joint owners of stock) and Section 218 (relating to voting trusts and other
voting agreements) of the DGCL.
Except as may be otherwise provided in the certificate of incorporation or these
bylaws, each stockholder shall be entitled to one (1) vote for each share of
capital stock held by such stockholder.
At all duly called or convened meetings of stockholders, at which a quorum is
present, for the election of directors, a plurality of the votes cast shall be
sufficient to elect a director. Except as otherwise provided by the certificate
of incorporation, these bylaws, the rules or regulations of any stock exchange
applicable to the Corporation, or applicable law or pursuant to any regulation
applicable to the Corporation or its securities, all other elections and
questions presented to the stockholders at a duly called or convened meeting, at
which a quorum is present, shall be decided by the majority of the votes cast
affirmatively or negatively (excluding abstentions and broker non-votes) and
shall be valid and binding upon the Corporation.
2.12 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING.
Subject to the rights of the holders of the shares of any series of Preferred
Stock or any other class of stock or series thereof having a preference over the
Common Stock as to dividends or upon liquidation, and except as otherwise
provided in the certificate of incorporation, any action required or permitted
to be taken by the stockholders of the Corporation must be effected at a duly
called annual or special meeting of stockholders of the Corporation and may not
be effected by any consent in writing by such stockholders.
2.13 RECORD DATE FOR STOCKHOLDER NOTICE; VOTING; GIVING CONSENTS.
In order that the Corporation may determine the stockholders entitled to notice
of or to vote at any meeting of stockholders or any adjournment thereof, or
entitled to receive payment of any dividend or other distribution or allotment
of any rights, or entitled to exercise any rights in respect of any change,
conversion or exchange of stock or for the purpose of any other lawful action,
the Board may fix, in advance, a record date, which record date shall not
precede the date on which the resolution fixing the record date is adopted and
which shall not be more than sixty (60) nor less than ten (10) days before the
date of such meeting, nor more than sixty (60) days prior to any other such
action.
If the Board does not so fix a record date:
(i) The record date for determining stockholders entitled to notice of or to
vote at a meeting of stockholders shall be at the close of business on the day
next preceding the day on which notice is given, or, if notice is waived, at the
close of business on the day next preceding the day on which the meeting is
held.
(ii) The record date for determining stockholders for any other purpose shall be
at the close of business on the day on which the Board adopts the resolution
relating thereto.
A determination of stockholders of record entitled to notice of or to vote at a
meeting of stockholders shall apply to any adjournment of the meeting; provided,
however, that the Board may fix a new record date for the adjourned meeting.
2.14 PROXIES.
Each stockholder entitled to vote at a meeting of stockholders may authorize
another person or persons to act for such stockholder by proxy authorized by an
instrument in writing or by a transmission permitted by law filed in accordance
with the




--------------------------------------------------------------------------------




procedure established for the meeting, but no such proxy shall be voted or acted
upon after three (3) years from its date, unless the proxy provides for a longer
period. The revocability of a proxy that states on its face that it is
irrevocable shall be governed by the provisions of Section 212 of the DGCL. A
proxy may be in the form of a telegram, cablegram or other means of electronic
transmission which sets forth or is submitted with information from which it can
be determined that the telegram, cablegram or other means of electronic
transmission was authorized by the stockholder.
2.15 LIST OF STOCKHOLDERS ENTITLED TO VOTE.
The officer who has charge of the stock ledger of the Corporation shall prepare
and make, at least ten (10) days before every meeting of stockholders, a
complete list of the stockholders entitled to vote at the meeting, arranged in
alphabetical order, and showing the address of each stockholder and the number
of shares registered in the name of each stockholder. The Corporation shall not
be required to include electronic mail addresses or other electronic contact
information on such list. Such list shall be open to the examination of any
stockholder, for any purpose germane to the meeting for a period of at least ten
(10) days prior to the meeting: (i) on a reasonably accessible electronic
network, provided that the information required to gain access to such list is
provided with the notice of the meeting, or (ii) during ordinary business hours,
at the Corporation’s principal executive office. In the event that the
Corporation determines to make the list available on an electronic network, the
Corporation may take reasonable steps to ensure that such information is
available only to stockholders of the Corporation. If the meeting is to be held
at a place, then the list shall be produced and kept at the time and place of
the meeting during the whole time thereof, and may be inspected by any
stockholder who is present. If the meeting is to be held solely by means of
remote communication, then the list shall also be open to the examination of any
stockholder during the whole time of the meeting on a reasonably accessible
electronic network, and the information required to access such list shall be
provided with the notice of the meeting. Such list shall presumptively determine
the identity of the stockholders entitled to vote at the meeting and the number
of shares held by each of them.
2.16 INSPECTORS OF ELECTION.
Before any meeting of stockholders, the Board shall appoint an inspector or
inspectors of election to act at the meeting or its adjournment and make a
written report thereof. The number of inspectors shall be either one (1) or
three (3). If any person appointed as inspector fails to appear or fails or
refuses to act, then the chairperson of the meeting may, and upon the request of
any stockholder or a stockholder’s proxy shall, appoint a person to fill that
vacancy.
Such inspectors shall:
(i) determine the number of shares outstanding and the voting power of each, the
number of shares represented at the meeting, the existence of a quorum, and the
authenticity, validity, and effect of proxies;
(ii) receive votes or ballots;
(iii) hear and determine all challenges and questions in any way arising in
connection with the right to vote;
(iv) count and tabulate all votes;
(v) determine when the polls shall close;
(vi) determine the result; and
(vii) do any other acts that may be proper to conduct the election or vote with
fairness to all stockholders.
The inspectors of election shall perform their duties impartially, in good
faith, to the best of their ability and as expeditiously as is practical. If
there are three (3) inspectors of election, the decision, act or certificate of
a majority is effective in all respects as the decision, act or certificate of
all. Any report or certificate made by the inspectors of election is prima facie
evidence of the facts stated therein. The inspectors of election may appoint
such persons to assist them in performing their duties as they determine.
ARTICLE III - DIRECTORS
3.1 POWERS.
Subject to the provisions of the DGCL and any limitations in the certificate of
incorporation or these bylaws relating to action required to be approved by the
stockholders or by the outstanding shares, the business and affairs of the
Corporation shall be managed and all corporate powers shall be exercised by or
under the direction of the Board.




--------------------------------------------------------------------------------




3.2 NUMBER OF DIRECTORS.
The authorized number of directors shall be determined from time to time by
resolution of the Board, provided the Board shall consist of at least one
(1) member. No reduction of the authorized number of directors shall have the
effect of removing any director before that director’s term of office expires.
3.3 ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS.
Except as provided in Section 3.4 of these bylaws, each director, including a
director elected to fill a vacancy, shall hold office until the expiration of
the term for which elected and until such director’s successor is elected and
qualified or until such director’s earlier death, resignation or removal.
Directors need not be stockholders unless so required by the certificate of
incorporation or these bylaws. The certificate of incorporation or these bylaws
may prescribe other qualifications for directors.
If so provided in the certificate of incorporation, the directors of the
Corporation shall be divided into three (3) classes.
3.4 RESIGNATION AND VACANCIES.
Any director may resign at any time upon notice given in writing or by
electronic transmission to the Corporation. When one or more directors so
resigns and the resignation is effective at a future date, a majority of the
directors then in office, including those who have so resigned, shall have power
to fill such vacancy or vacancies, the vote thereon to take effect when such
resignation or resignations shall become effective, and each director so chosen
shall hold office as provided in this section in the filling of other vacancies.
Unless otherwise provided in the certificate of incorporation or these bylaws,
vacancies and newly created directorships resulting from any increase in the
authorized number of directors shall, unless the Board determines by resolution
that any such vacancies or newly created directorships shall be filled by
stockholders, be filled only by a majority of the directors then in office,
although less than a quorum, or by a sole remaining director. Any director
elected in accordance with the preceding sentence shall hold office for the
remainder of the full term of the director for which the vacancy was created or
occurred and until such director’s successor shall have been elected and
qualified. A vacancy in the Board of Directors shall be deemed to exist under
these bylaws in the case of the death, removal or resignation of any director.
3.5 PLACE OF MEETINGS; MEETINGS BY TELEPHONE.
The Board may hold meetings, both regular and special, either within or outside
the State of Delaware.
Unless otherwise restricted by the certificate of incorporation or these bylaws,
members of the Board, or any committee designated by the Board, may participate
in a meeting of the Board, or any committee, by means of conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other, and such participation in a meeting pursuant to
this bylaw shall constitute presence in person at the meeting.
3.6 REGULAR MEETINGS.
Regular meetings of the Board may be held without notice at such time and at
such place as shall from time to time be determined by the Board.
3.7 SPECIAL MEETINGS; NOTICE.
Special meetings of the Board for any purpose or purposes may be called at any
time by the chairperson of the Board, the chief executive officer, the
president, the secretary or a majority of the authorized number of directors.
Notice of the time and place of special meetings shall be:
(i) delivered personally by hand, by courier or by telephone;
(ii) sent by United States first-class mail, postage prepaid;
(iii) sent by facsimile; or
(iv) sent by electronic mail,




--------------------------------------------------------------------------------




directed to each director at that director’s address, telephone number,
facsimile number or electronic mail address, as the case may be, as shown on the
Corporation’s records.
If the notice is (i) delivered personally by hand, by courier or by telephone,
(ii) sent by facsimile or (iii) sent by electronic mail, it shall be delivered
or sent at least twenty-four (24) hours before the time of the holding of the
meeting. If the notice is sent by U.S. mail, it shall be deposited in the U.S.
mail at least four (4) days before the time of the holding of the meeting. Any
oral notice may be communicated to the director. The notice need not specify the
place of the meeting (if the meeting is to be held at the Corporation’s
principal executive office) nor the purpose of the meeting.
3.8 QUORUM.
At all meetings of the Board, a majority of the authorized number of directors
shall constitute a quorum for the transaction of business. The vote of a
majority of the directors present at any meeting at which a quorum is present
shall be the act of the Board, except as may be otherwise specifically provided
by statute, the certificate of incorporation or these bylaws. If a quorum is not
present at any meeting of the Board, then the directors present thereat may
adjourn the meeting from time to time, without notice other than announcement at
the meeting, until a quorum is present.
A meeting at which a quorum is initially present may continue to transact
business notwithstanding the withdrawal of directors, if any action taken is
approved by at least a majority of the required quorum for that meeting.
3.9 BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING.
Unless otherwise restricted by the certificate of incorporation or these bylaws,
any action required or permitted to be taken at any meeting of the Board, or of
any committee thereof, may be taken without a meeting if all members of the
Board or committee, as the case may be, consent thereto in writing or by
electronic transmission and the writing or writings or electronic transmission
or transmissions are filed with the minutes of proceedings of the Board or
committee. Such filing shall be in paper form if the minutes are maintained in
paper form and shall be in electronic form if the minutes are maintained in
electronic form.
3.10 FEES AND COMPENSATION OF DIRECTORS.
Unless otherwise restricted by the certificate of incorporation or these bylaws,
the Board shall have the authority to fix the compensation of directors.
3.11 REMOVAL OF DIRECTORS.
Except as otherwise provided by the DGCL or the certificate of incorporation,
the Board of Directors or any individual director may be removed from office at
any time, but only with cause by the affirmative vote of the holders of at least
sixty six and two thirds percent (66-2/3%) of the voting power of all the then
outstanding shares of voting stock of the Corporation with the power to vote at
an election of directors (the “Voting Stock”).
No reduction of the authorized number of directors shall have the effect of
removing any director prior to the expiration of such director’s term of office.
ARTICLE IV - COMMITTEES
4.1 COMMITTEES OF DIRECTORS.
The Board may designate one (1) or more committees, each committee to consist of
one (1) or more of the directors of the Corporation. The Board may designate one
(1) or more directors as alternate members of any committee, who may replace any
absent or disqualified member at any meeting of the committee. In the absence or
disqualification of a member of a committee, the member or members thereof
present at any meeting and not disqualified from voting, whether or not such
member or members constitute a quorum, may unanimously appoint another member of
the Board to act at the meeting in the place of any such absent or disqualified
member. Any such committee, to the extent provided in the resolution of the
Board or in these bylaws, shall have and may exercise all the powers and
authority of the Board in the management of the business and affairs of the
Corporation, and may authorize the seal of the Corporation to be affixed to all
papers that may require it; but no such committee shall have the power or
authority to (i) approve or adopt, or recommend to the stockholders, any action
or matter expressly required by the DGCL to be submitted to stockholders for
approval, or (ii) adopt, amend or repeal any bylaw of the Corporation.
4.2 COMMITTEE MINUTES.




--------------------------------------------------------------------------------




Each committee shall keep regular minutes of its meetings and report the same to
the Board when required.
4.3 MEETINGS AND ACTION OF COMMITTEES.
Meetings and actions of committees shall be governed by, and held and taken in
accordance with, the provisions of:
(i) Section 3.5 (place of meetings and meetings by telephone);
(ii) Section 3.6 (regular meetings);
(iii) Section 3.7 (special meetings and notice);
(iv) Section 3.8 (quorum);
(v) Section 7.12 (waiver of notice); and
(vi) Section 3.9 (action without a meeting),
with such changes in the context of those bylaws as are necessary to substitute
the committee and its members for the Board and its members. However:
(i) the time of regular meetings of committees may be determined either by
resolution of the Board or by resolution of the committee;
(ii) special meetings of committees may also be called by resolution of the
Board or the chairperson of the applicable committee;
(iii) notice of special meetings of committees shall also be given to all
alternate members, who shall have the right to attend all meetings of the
committee; and
(iv) the Board may adopt rules for the governance of any committee to override
the provisions that would otherwise apply to the committee pursuant to this
Section 4.3, provided that such rules do not violate the provisions of the
certificate of incorporation or applicable law.
ARTICLE V - OFFICERS
5.1 OFFICERS.
The officers of the Corporation shall be a president and a secretary. The
Corporation may also have, at the discretion of the Board, a chairperson of the
Board, a vice chairperson of the Board, a chief executive officer, a chief
financial officer or treasurer, one (1) or more vice presidents, one (1) or more
assistant vice presidents, one (1) or more assistant treasurers, one (1) or more
assistant secretaries, and any such other officers as may be appointed in
accordance with the provisions of these bylaws. Any number of offices may be
held by the same person.
5.2 APPOINTMENT OF OFFICERS.
The Board shall appoint the officers of the Corporation, except such officers as
may be appointed in accordance with the provisions of Section 5.3 of these
bylaws, subject to the rights, if any, of an officer under any contract of
employment.
5.3 SUBORDINATE OFFICERS.
The Board may appoint, or empower the chief executive officer or, in the absence
of a chief executive officer, the president, to appoint, such other officers and
agents as the business of the Corporation may require. Each of such officers and
agents shall hold office for such period, have such authority, and perform such
duties as are provided in these bylaws or as the Board may from time to time
determine.
5.4 REMOVAL AND RESIGNATION OF OFFICERS.




--------------------------------------------------------------------------------




Subject to the rights, if any, of an officer under any contract of employment,
any officer may be removed, either with or without cause, by an affirmative vote
of the majority of the Board at any regular or special meeting of the Board or,
except in the case of an officer chosen by the Board, by any officer upon whom
such power of removal may be conferred by the Board.
Any officer may resign at any time by giving written notice to the Corporation.
Any resignation shall take effect at the date of the receipt of that notice or
at any later time specified in that notice. Unless otherwise specified in the
notice of resignation, the acceptance of the resignation shall not be necessary
to make it effective. Any resignation is without prejudice to the rights, if
any, of the Corporation under any contract to which the officer is a party.
5.5 VACANCIES IN OFFICES.
Any vacancy occurring in any office of the Corporation shall be filled by the
Board or as provided in Section 5.2.
5.6 REPRESENTATION OF SHARES OF OTHER CORPORATIONS.
The chairperson of the Board, the chief executive officer, the president, any
vice president, the treasurer, the secretary or assistant secretary of this
Corporation, or any other person authorized by the Board , the chief executive
officer, the president or a vice president, is authorized to vote, represent and
exercise on behalf of this Corporation all rights incident to any and all shares
of any other corporation or corporations standing in the name of this
Corporation. The authority granted herein may be exercised either by such person
directly or by any other person authorized to do so by proxy or power of
attorney duly executed by such person having the authority.
5.7 AUTHORITY AND DUTIES OF OFFICERS.
All officers of the Corporation shall respectively have such authority and
perform such duties in the management of the business of the Corporation as may
be designated from time to time by the Board or the stockholders and, to the
extent not so provided, as generally pertain to their respective offices,
subject to the control of the Board.
ARTICLE VI - RECORDS AND REPORTS
6.1 MAINTENANCE AND INSPECTION OF RECORDS.
The Corporation shall, either at its principal executive office or at such place
or places as designated by the Board, keep a record of its stockholders listing
their names and addresses and the number and class of shares held by each
stockholder, a copy of these bylaws as amended to date, accounting books and
other records.
Any stockholder of record, in person or by attorney or other agent, shall, upon
written demand under oath stating the purpose thereof, have the right during the
usual hours for business to inspect for any proper purpose the Corporation’s
stock ledger, a list of its stockholders, and its other books and records and to
make copies or extracts therefrom. A proper purpose shall mean a purpose
reasonably related to such person’s interest as a stockholder. In every instance
where an attorney or other agent is the person who seeks the right to
inspection, the demand under oath shall be accompanied by a power of attorney or
such other writing that authorizes the attorney or other agent so to act on
behalf of the stockholder. The demand under oath shall be directed to the
Corporation at its registered office in Delaware or at its principal executive
office.
6.2 INSPECTION BY DIRECTORS.
Any director shall have the right to examine the Corporation’s stock ledger, a
list of its stockholders, and its other books and records for a purpose
reasonably related to his or her position as a director. The Court of Chancery
is hereby vested with the exclusive jurisdiction to determine whether a director
is entitled to the inspection sought. The Court may summarily order the
Corporation to permit the director to inspect any and all books and records, the
stock ledger, and the stock list and to make copies or extracts therefrom. The
Court may, in its discretion, prescribe any limitations or conditions with
reference to the inspection, or award such other and further relief as the Court
may deem just and proper.
ARTICLE VII - GENERAL MATTERS
7.1 EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS.
The Board, except as otherwise provided in these bylaws, may authorize any
officer or officers, or agent or agents, to enter into any contract or execute
any instrument in the name of and on behalf of the Corporation; such authority
may be general




--------------------------------------------------------------------------------




or confined to specific instances. Unless so authorized or ratified by the Board
or within the agency power of an officer, no officer, agent or employee shall
have any power or authority to bind the Corporation by any contract or
engagement or to pledge its credit or to render it liable for any purpose or for
any amount.
7.2 STOCK CERTIFICATES; PARTLY PAID SHARES.
The shares of the Corporation shall be represented by certificates or shall be
uncertificated. Certificates for the shares of stock, if any, shall be in such
form as is consistent with the certificate of incorporation and applicable law.
Every holder of stock represented by a certificate shall be entitled to have a
certificate signed by, or in the name of the Corporation by the chairperson or
vice-chairperson of the Board, or the president or vice-president, and by the
treasurer or an assistant treasurer, or the secretary or an assistant secretary
of the Corporation representing the number of shares registered in certificate
form. Any or all of the signatures on the certificate may be a facsimile. In
case any officer, transfer agent or registrar who has signed or whose facsimile
signature has been placed upon a certificate has ceased to be such officer,
transfer agent or registrar before such certificate is issued, it may be issued
by the Corporation with the same effect as if he or she were such officer,
transfer agent or registrar at the date of issue.
The Corporation may issue the whole or any part of its shares as partly paid and
subject to call for the remainder of the consideration to be paid therefor. Upon
the face or back of each stock certificate issued to represent any such partly
paid shares, upon the books and records of the Corporation in the case of
uncertificated partly paid shares, the total amount of the consideration to be
paid therefor and the amount paid thereon shall be stated. Upon the declaration
of any dividend on fully paid shares, the Corporation shall declare a dividend
upon partly paid shares of the same class, but only upon the basis of the
percentage of the consideration actually paid thereon.
7.3 SPECIAL DESIGNATION ON CERTIFICATES.
If the Corporation is authorized to issue more than one class of stock or more
than one series of any class, then the powers, the designations, the preferences
and the relative, participating, optional or other special rights of each class
of stock or series thereof and the qualifications, limitations or restrictions
of such preferences and/or rights shall be set forth in full or summarized on
the face or back of the certificate that the Corporation shall issue to
represent such class or series of stock; provided, however, that, except as
otherwise provided in Section 202 of the DGCL, in lieu of the foregoing
requirements, there may be set forth on the face or back of the certificate that
the Corporation shall issue to represent such class or series of stock a
statement that the Corporation will furnish without charge to each stockholder
who so requests the powers, the designations, the preferences and the relative,
participating, optional or other special rights of each class of stock or series
thereof and the qualifications, limitations or restrictions of such preferences
and/or rights.
7.4 LOST CERTIFICATES.
Except as provided in this Section 7.4, no new certificates for shares shall be
issued to replace a previously issued certificate unless the latter is
surrendered to the Corporation and cancelled at the same time. The Corporation
may issue a new certificate of stock or uncertificated shares in the place of
any certificate theretofore issued by it, alleged to have been lost, stolen or
destroyed, and the Corporation may require the owner of the lost, stolen or
destroyed certificate, or such owner’s legal representative, to give the
Corporation a bond sufficient to indemnify it against any claim that may be made
against it on account of the alleged loss, theft or destruction of any such
certificate or the issuance of such new certificate or uncertificated shares.
7.5 CONSTRUCTION; DEFINITIONS.
Unless the context requires otherwise, the general provisions, rules of
construction and definitions in the DGCL shall govern the construction of these
bylaws. Without limiting the generality of this provision, the singular number
includes the plural, the plural number includes the singular, and the term
“person” includes both a corporation and a natural person.
7.6 DIVIDENDS.
The Board, subject to any restrictions contained in either (i) the DGCL or
(ii) the certificate of incorporation, may declare and pay dividends upon the
shares of its capital stock. Dividends may be paid in cash, in property or in
shares of the Corporation’s capital stock.
The Board may set apart out of any of the funds of the Corporation available for
dividends a reserve or reserves for any proper purpose and may abolish any such
reserve. Such purposes shall include but not be limited to equalizing dividends,
repairing or maintaining any property of the Corporation, and meeting
contingencies.




--------------------------------------------------------------------------------




7.7 FISCAL YEAR.
The fiscal year of the Corporation shall be fixed by resolution of the Board and
may be changed by the Board.
7.8 SEAL.
The Corporation may adopt a corporate seal, which shall be adopted and which may
be altered by the Board. The Corporation may use the corporate seal by causing
it or a facsimile thereof to be impressed or affixed or in any other manner
reproduced.
7.9 TRANSFER OF STOCK.
Shares of the Corporation shall be transferable in the manner prescribed by law
and in these bylaws. Shares of stock of the Corporation shall be transferred on
the books of the Corporation only by the holder of record thereof or by such
holder’s attorney duly authorized in writing, upon surrender to the Corporation
of the certificate or certificates representing such shares endorsed by the
appropriate person or persons (or by delivery of duly executed instructions with
respect to uncertificated shares), with such evidence of the authenticity of
such endorsement or execution, transfer, authorization and other matters as the
Corporation may reasonably require, and accompanied by all necessary stock
transfer stamps. No transfer of stock shall be valid as against the Corporation
for any purpose until it shall have been entered in the stock records of the
Corporation by an entry showing the names of the persons from and to whom it was
transferred.
7.10 STOCK TRANSFER AGREEMENTS.
The Corporation shall have power to enter into and perform any agreement with
any number of stockholders of any one or more classes of stock of the
Corporation to restrict the transfer of shares of stock of the Corporation of
any one or more classes owned by such stockholders in any manner not prohibited
by the DGCL.
7.11 REGISTERED STOCKHOLDERS.
The Corporation:
(i) shall be entitled to recognize the exclusive right of a person registered on
its books as the owner of shares to receive dividends and to vote as such owner;
(ii) shall be entitled to hold liable for calls and assessments the person
registered on its books as the owner of shares; and
(iii) shall not be bound to recognize any equitable or other claim to or
interest in such share or shares on the part of another person, whether or not
it shall have express or other notice thereof, except as otherwise provided by
the laws of Delaware.
7.12 WAIVER OF NOTICE.
Whenever notice is required to be given under any provision of the DGCL, the
certificate of incorporation or these bylaws, a written waiver, signed by the
person entitled to notice, or a waiver by electronic transmission by the person
entitled to notice, whether before or after the time of the event for which
notice is to be given, shall be deemed equivalent to notice. Attendance of a
person at a meeting shall constitute a waiver of notice of such meeting, except
when the person attends a meeting for the express purpose of objecting at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened. Neither the business to be transacted at,
nor the purpose of, any regular or special meeting of the stockholders need be
specified in any written waiver of notice or any waiver by electronic
transmission unless so required by the certificate of incorporation or these
bylaws.
ARTICLE VIII - NOTICE BY ELECTRONIC TRANSMISSION
8.1 NOTICE BY ELECTRONIC TRANSMISSION.
Without limiting the manner by which notice otherwise may be given effectively
to stockholders pursuant to the DGCL, the certificate of incorporation or these
bylaws, any notice to stockholders given by the Corporation under any provision
of the DGCL, the certificate of incorporation or these bylaws shall be effective
if given by a form of electronic transmission consented




--------------------------------------------------------------------------------




to by the stockholder to whom the notice is given. Any such consent shall be
revocable by the stockholder by written notice to the Corporation. Any such
consent shall be deemed revoked if:
(i) the Corporation is unable to deliver by electronic transmission two
(2) consecutive notices given by the Corporation in accordance with such
consent; and
(ii) such inability becomes known to the secretary or an assistant secretary of
the Corporation or to the transfer agent, or other person responsible for the
giving of notice.
However, the inadvertent failure to treat such inability as a revocation shall
not invalidate any meeting or other action.
Any notice given pursuant to the preceding paragraph shall be deemed given:
(i) if by facsimile telecommunication, when directed to a number at which the
stockholder has consented to receive notice;
(ii) if by electronic mail, when directed to an electronic mail address at which
the stockholder has consented to receive notice;
(iii) if by a posting on an electronic network together with separate notice to
the stockholder of such specific posting, upon the later of (A) such posting and
(B) the giving of such separate notice; and
(iv) if by any other form of electronic transmission, when directed to the
stockholder.
An affidavit of the secretary or an assistant secretary or of the transfer agent
or other agent of the Corporation that the notice has been given by a form of
electronic transmission shall, in the absence of fraud, be prima facie evidence
of the facts stated therein.
8.2 DEFINITION OF ELECTRONIC TRANSMISSION.
An “electronic transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.
ARTICLE IX - INDEMNIFICATION
9.1 INDEMNIFICATION OF DIRECTORS AND OFFICERS.
The Corporation shall indemnify and hold harmless, to the fullest extent
permitted by the DGCL as it presently exists or may hereafter be amended, any
director or officer of the Corporation who was or is made or is threatened to be
made a party or is otherwise involved in any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”) by reason of
the fact that he or she, or a person for whom he or she is the legal
representative, is or was a director or officer of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust,
enterprise or non-profit entity, including service with respect to employee
benefit plans, against all liability and loss suffered and expenses (including
attorneys’ fees) reasonably incurred by such person in connection with any such
Proceeding. Notwithstanding the preceding sentence, except as otherwise provided
in Section 9.4, the Corporation shall be required to indemnify a person in
connection with a Proceeding initiated by such person only if the Proceeding was
authorized in the specific case by the Board.
9.2 INDEMNIFICATION OF OTHERS.
The Corporation shall have the power to indemnify and hold harmless, to the
extent permitted by applicable law as it presently exists or may hereafter be
amended, any employee or agent of the Corporation who was or is made or is
threatened to be made a party or is otherwise involved in any Proceeding by
reason of the fact that he or she, or a person for whom he or she is the legal
representative, is or was an employee or agent of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust,
enterprise or non-profit entity, including service with respect to employee
benefit plans, against all liability and loss suffered and expenses reasonably
incurred by such person in connection with any such Proceeding.




--------------------------------------------------------------------------------




9.3 PREPAYMENT OF EXPENSES.
The Corporation shall to the fullest extent not prohibited by applicable law pay
the expenses (including attorneys’ fees) incurred by any officer or director of
the Corporation, and may pay the expenses incurred by any employee or agent of
the Corporation, in defending any Proceeding in advance of its final
disposition; provided, however, that, to the extent required by law, such
payment of expenses in advance of the final disposition of the Proceeding shall
be made only upon receipt of an undertaking by the person to repay all amounts
advanced if it should be ultimately determined that the person is not entitled
to be indemnified under this Article IX or otherwise.
9.4 DETERMINATION; CLAIM.
If a claim for indemnification (following the final disposition of such
Proceeding) or advancement of expenses under this Article IX is not paid in full
within sixty (60) days after a written claim therefor has been received by the
Corporation the claimant may file suit to recover the unpaid amount of such
claim and, if successful in whole or in part, shall be entitled to be paid the
expense of prosecuting such claim to the fullest extent permitted by law. In any
such action the Corporation shall have the burden of proving that the claimant
was not entitled to the requested indemnification or payment of expenses under
applicable law.
9.5 NON-EXCLUSIVITY OF RIGHTS.
The rights conferred on any person by this Article IX shall not be exclusive of
any other rights which such person may have or hereafter acquire under any
statute, provision of the certificate of incorporation, these bylaws, agreement,
vote of stockholders or disinterested directors or otherwise.
9.6 INSURANCE.
The Corporation may purchase and maintain insurance on behalf of any person who
is or was a director, officer, employee or agent of the Corporation, or is or
was serving at the request of the Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust enterprise or
non-profit entity against any liability asserted against him or her and incurred
by him or her in any such capacity, or arising out of his or her status as such,
whether or not the Corporation would have the power to indemnify him or her
against such liability under the provisions of the DGCL.
9.7 OTHER INDEMNIFICATION.
The Corporation’s obligation, if any, to indemnify or advance expenses to any
person who was or is serving at its request as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, enterprise or
non-profit entity shall be reduced by any amount such person may collect as
indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, enterprise or non-profit enterprise.
9.8 CONTINUATION OF INDEMNIFICATION.
The rights to indemnification and to prepayment of expenses provided by, or
granted pursuant to, this Article IX shall continue notwithstanding that the
person has ceased to be a director or officer of the Corporation and shall inure
to the benefit of the estate, heirs, executors, administrators, legatees and
distributees of such person.
9.9 AMENDMENT OR REPEAL.
The provisions of this Article IX shall constitute a contract between the
Corporation, on the one hand, and, on the other hand, each individual who serves
or has served as a director or officer of the Corporation (whether before or
after the adoption of these bylaws), in consideration of such person’s
performance of such services, and pursuant to this Article IX the Corporation
intends to be legally bound to each such current or former director or officer
of the Corporation. With respect to current and former directors and officers of
the Corporation, the rights conferred under this Article IX are present
contractual rights and such rights are fully vested, and shall be deemed to have
vested fully, immediately upon adoption of theses bylaws. With respect to any
directors or officers of the Corporation who commence service following adoption
of these bylaws, the rights conferred under this provision shall be present
contractual rights and such rights shall fully vest, and be deemed to have
vested fully, immediately upon such director or officer commencing service as a
director or officer of the Corporation. Any repeal or modification of the
foregoing provisions of this Article IX shall not adversely affect any right or
protection (i) hereunder of any person in respect of any act or omission
occurring prior to the time of such repeal or modification or (ii) under any
agreement providing for indemnification or advancement of expenses to an officer
or director of the Corporation in effect prior to the time of such repeal or
modification.




--------------------------------------------------------------------------------




ARTICLE X - AMENDMENTS
Subject to the limitations set forth in Section 9.9 of these bylaws or the
provisions of the certificate of incorporation, the Board is expressly empowered
to adopt, amend or repeal the bylaws of the Corporation. Any adoption, amendment
or repeal of the bylaws of the Corporation by the Board shall require the
approval of a majority of the authorized number of directors. The stockholders
also shall have power to adopt, amend or repeal the bylaws of the Corporation;
provided, however, that, in addition to any vote of the holders of any class or
series of stock of the Corporation required by law or by the certificate of
incorporation, such action by stockholders shall require the affirmative vote of
the holders of at least sixty-six and two-thirds percent (66-2/3%) of the voting
power of all of the then-outstanding shares of the Voting Stock.












--------------------------------------------------------------------------------






Exhibit F
Form of Secured Promissory Note
THIS NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT” WITHIN THE MEANING OF
SECTION 1272, ET SEQ. OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. UPON
WRITTEN REQUEST, THE BORROWER WILL PROVIDE TO ANY HOLDER OF THE NOTE (1) THE
ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON
THE NOTE AND (3) THE ORIGINAL YIELD TO MATURITY OF THE NOTE. SUCH REQUEST SHOULD
BE SENT TO THE BORROWER AT ACHAOGEN INC., 7000 SHORELINE COURT, #371, SOUTH SAN
FRANCISCO, CA 94080, ATTN: DEREK BERTOCCI, EMAIL: DBERTOCCI@ACHAOGEN.COM.


SECURED PROMISSORY NOTE
(Term [A][B] Loan)
$____________________    Dated: [DATE]
FOR VALUE RECEIVED, the undersigned, ACHAOGEN, INC., a Delaware corporation with
offices located at 7000 Shoreline Court, Suite 371, South San Francisco,
California 94080 (“Borrower”) HEREBY PROMISES TO PAY [___________] (“Lender”)
the principal amount of [___________]DOLLARS ($______________) or such lesser
amount as shall equal the outstanding principal balance of the Term [A][B] Loan
made to Borrower by Lender, plus interest on the aggregate unpaid principal
amount of such Term [A][B] Loan, at the rates and in accordance with the terms
of the Loan and Security Agreement dated [__________], 2015 by and among
Borrower, Lender, Solar Capital Ltd., as Collateral Agent, and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”). If not sooner paid, the
entire principal amount and all accrued and unpaid interest hereunder shall be
due and payable on the Maturity Date as set forth in the Loan Agreement. Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.
Principal, interest and all other amounts due with respect to the Term [A][B]
Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this “Note”).
The principal amount of this Note and the interest rate applicable thereto, and
all payments made with respect thereto, shall be recorded by Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B] Loan, interest on the Term [A][B] Loan and all other amounts due
Lender under the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all fees and expenses, including, without limitation,
attorneys’ fees and costs, incurred by Lender in the enforcement or attempt to
enforce any of Borrower’s obligations hereunder not performed when due subject
to the terms of the Loan Agreement.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
[Balance of Page Intentionally Left Blank]




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
[________________]
 
 
 
 
 
 
 
 
By
 
 
Name:
 
 
Title:







--------------------------------------------------------------------------------




LOAN AND PAYMENTS OF PRINCIPAL
Date
Interest Rate
Principal
Amount
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT G-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan and Security Agreement (as the same may be
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), dated as of August 5, 2015, among Solar Capital Ltd. (“Solar”), as
collateral agent, and the lenders listed on Schedule 1.1 thereof or otherwise a
party thereto from time to time (together with any other lenders party hereto,
the “Lenders” and each a “Lender”), and Achaogen, Inc. (“Borrower”), and their
successors and assigns.
Pursuant to the provisions of Section 2.5(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Term Loan(s) (as well as any secured promissory notes (“Note(s)”)
evidencing such Term Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to Borrower as described in Section 881(c)(3)(C) of
the Code.
The undersigned has furnished Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower, and (2)
the undersigned shall have at all times furnished Borrower with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.




[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]








--------------------------------------------------------------------------------




EXHIBIT G-2


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan and Security Agreement (as the same may be
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), dated as of August 5, 2015, among Solar Capital Ltd. (“Solar”), as
collateral agent, and the lenders listed on Schedule 1.1 thereof or otherwise a
party thereto from time to time (together with any other lenders party hereto,
the “Lenders” and each a “Lender”), and Achaogen, Inc. (“Borrower”), and their
successors and assigns.
Pursuant to the provisions of Section 2.5(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT G-3


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Loan and Security Agreement (as the same may be
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), dated as of August 5, 2015, among Solar Capital Ltd. (“Solar”), as
collateral agent, and the lenders listed on Schedule 1.1 thereof or otherwise a
party thereto from time to time (together with any other lenders party hereto,
the “Lenders” and each a “Lender”), and Achaogen, Inc. (“Borrower”), and their
successors and assigns.
Pursuant to the provisions of Section 2.5(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




EXHIBIT G-4


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Loan and Security Agreement (as the same may be
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), dated as of August 5, 2015, among Solar Capital Ltd. (“Solar”), as
collateral agent, and the lenders listed on Schedule 1.1 thereof or otherwise a
party thereto from time to time (together with any other lenders party hereto,
the “Lenders” and each a “Lender”), and Achaogen, Inc. (“Borrower”), and their
successors and assigns.
Pursuant to the provisions of Section 2.5(e) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Term
Loan(s) (as well as any secured promissory notes (“Note(s)”) evidencing such
Term Loan(s)) in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such Term
Loan(s) (as well as any Note(s) evidencing such Term Loan(s)), (iii) with
respect to the extension of credit pursuant to this Loan Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Borrower with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN, or W-8BEN-E, as
applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower, and (2)
the undersigned shall have at all times furnished Borrower with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]




